Exhibit 10.1

STOCK PURCHASE AGREEMENT

Dated July 9, 2002

By and Among

WILSON GREATBATCH TECHNOLOGIES, INC.
(a Delaware corporation),

GLOBE TOOL AND MANUFACTURING COMPANY, INC.
(a Minnesota corporation),

CHARTER OAK PARTNERS
(a Connecticut limited partnership)

and

THE OTHER SHAREHOLDERS

OF

GLOBE TOOL AND MANUFACTURING COMPANY, INC.

 

 

STOCK PURCHASE AGREEMENT

        THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of July 9,
2002, is by and among WILSON GREATBATCH TECHNOLOGIES, INC., a Delaware
corporation having an address at 10,000 Wehrle Drive, Clarence, New York 14031
(the "Buyer"); CHARTER OAK PARTNERS, a Connecticut limited partnership having an
address at 10 Wright Street, Suite 210, Westport, Connecticut 06880 ("Charter
Oak") on its own behalf and as attorney-in-fact on behalf of the individuals and
entities whose names are set forth on the signature page of this Agreement
(together with Charter Oak hereinafter referred to individually as "Seller" and
collectively as "Sellers"); and GLOBE TOOL AND MANUFACTURING COMPANY, INC., a
Minnesota corporation having an address at 730 24th Avenue SE, Minneapolis,
Minnesota 55414 (the "Corporation").

RECITALS

:



        WHEREAS, Sellers own all of the issued and outstanding shares of stock
of the Corporation; and

        WHEREAS, Buyer desires to purchase from Sellers, and Sellers desire to
sell to Buyer, all of the shares of the Corporation upon the terms and
conditions contained in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Buyer, Sellers and the
Corporation agree as follows:

ARTICLE 1


DEFINITIONS



        1.1

Defined Terms. As used in this Agreement, the terms below shall have the
following meanings:



        (a)

"Accounts Receivable" shall mean all accounts receivable, notes receivable and
other amounts payable to the Corporation.



        (b)

"Affiliate" shall mean as to any Person, any other Person which directly or
indirectly controls or is under common control with, or is controlled by such
Person.



        (c)

"Agreement" shall mean this Stock Purchase Agreement, together with the
Schedules and Exhibits attached to this Agreement and the certificates and
instruments to be executed and delivered in connection with this Agreement.



        (d)

"Applicable Contract" means any Contract (i) under which the Corporation has or
may acquire any rights, (ii) under which the Corporation has or may become
subject to any obligation or liability, or (iii) by which the Corporation or any
of the assets owned or used by it is or may become bound.



        (e)

"Business" shall mean the business conducted by the Corporation on the date of
this Agreement.



        (f)

"Business Records" shall mean all originals and copies of all operating data and
records of the Corporation or otherwise relating to the Business on whatever
media and wherever located including, without limitation, financial, accounting
and bookkeeping books and records, purchase and sale orders and invoices, sales
and sales promotional data, advertising materials, marketing analyses, past and
present price lists, past and present customer service and credit files,
personnel records and other records pertaining to the Business.



        (g)

"Buyer's Accountants" shall mean Deloitte & Touche LLP.



        (h)

"Closing Date" shall mean July 9, 2002, except that if all of the conditions to
Closing set forth in Articles 7 and 8 of this Agreement shall not have been
satisfied or waived on or prior to such date, "Closing Date" shall mean such
other date as the parties may mutually agree.



        (i)

"Contract" means any agreement, contract, obligation, promise, or undertaking
that is legally binding.



        (j)

"Current Real Property" shall mean all real property and improvements currently
owned or leased by the Corporation.



        (k)

"Code" shall mean the Internal Revenue Code of 1986, as amended to date.



        (l)

"Effective Time" shall mean 11:59:59 p.m. (Minneapolis Time) on June 30, 2002.



        (m)

"Encumbrance" shall mean any restriction, charge, lien, pledge, option,
easement, security interest, right-of-way, encumbrance or other similar right of
any Person.



        (n)

"Environmental Laws" shall mean any applicable statutes, ordinances, directives
or other laws, any rules or regulations, and any licenses, permits, orders,
judgments, notices or other requirements including remedial standards, issued
pursuant thereto, enacted, promulgated or issued by any Governmental Authority
and in effect on the Closing Date, relating to pollution or protection of public
health or the environment (including, but not limited to, any air, surface
water, groundwater, land surface or sub-surface strata, whether outside, inside
or under any structure), or to the identification, reporting, generation,
manufacture, processing, distribution, use, handling, treatment, storage,
disposal, labeling, deposit, transporting, presence, Release or threatened
Release of, any Hazardous Substances. Without limiting the generality of the
foregoing, Environmental Laws shall include in the United States, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, the Toxic Substances Control Act, as amended, the Hazardous
Materials Transportation Act, as amended, the Resource Conservation and Recovery
Act, as amended, the Clean Water Act, as amended, the Safe Drinking Water Act,
as amended, the Clean Air Act, as amended, and all analogous laws enacted,
promulgated or lawfully issued by any Governmental Authority.



        (o)

"ERISA" shall mean the Employment Retirement Income Security Act of 1974, as
amended to date.



        (p)

"GAAP" shall mean generally accepted accounting principles in the United States.



        (q)

"Governmental Authority" shall mean any federal, state, local or foreign
government, or any political subdivision of any of the foregoing, or any court,
agency or other entity, body, organization or group, exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.



        (r)

"Governmental Requirement" shall mean any rule, regulation, code, plan,
injunction, judgment, order, decree, ruling or charge of any Governmental
Authority.



        (s)

"Hazardous Substances" shall mean any pollutants, contaminants, substances,
chemicals, carcinogens, oils, wastes and any ignitable, corrosive, reactive,
toxic or other hazardous substances or materials, whether solids, liquids or
gases (including, but not limited to, petroleum and its derivatives, PCBs,
asbestos, radioactive materials, waste waters, sludge and slag), as defined in
or regulated by any Environmental Laws or as determined by any Governmental
Authority.



        (t)

"Health Plan" shall mean the Globe Tool and Manufacturing Company, Inc. Employee
Health Plan - Plan #501 adopted in 1992, as amended.



        (u)

"Indebtedness" shall mean, without duplication with respect to any Person, (i)
all indebtedness of such Person for borrowed money (including all accrued
interest), (ii) all obligations of such Person for the deferred purchase price
of property or services (other than trade payables created in the ordinary
course of business), (iii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (iv) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (v) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, and (vi) Indebtedness of
others referred to in clauses (i) through (v) above guaranteed directly or
indirectly in any manner by such Person.



        (v)

"Inventory" shall mean all raw materials, work-in-process and finished goods
inventory owned by the Corporation.



        (w)

"Material Adverse Effect" means, with respect to any Person, any effect, event,
circumstance, or condition which, when considered with all other effects,
events, circumstances, or conditions, would be reasonably likely to result in
Damages having the effect of materially and adversely affecting the business,
assets, properties, results of operations or financial condition of such Person
and its subsidiaries taken as a whole; provided, however, that in no event shall
any of the following constitute a Material Adverse Effect: (i) effects, events,
circumstances or conditions generally affecting the industry in which the
Corporation operates or arising from changes in general business or economic
conditions or (ii) any effect resulting from compliance by the Corporation with
the terms of this Agreement or the transactions contemplated thereby or the
announcement thereof.



        (x)

"Options" means the options to purchase Common Stock of the Corporation as
listed on Schedule 4.7(b); and "Optionees" means the Persons owning Options as
listed on Schedule 4.7(b).



        (y)

"Option Related Payments" shall mean the payments to be made in connection with
the exercise of the Options and in accordance with the terms and procedures set
forth in Schedule 6.2.



        (z)

"Organizational Documents" means (i) the articles or certificate of
incorporation and the bylaws of a corporation; (ii) the partnership agreement
and any statement of partnership of a general partnership; (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (iv) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (v) any amendment
to any of the foregoing.



        (aa)

"Permits" shall mean all licenses, permits and other authorizations used in the
Business.



        (bb)

"Permitted Encumbrances" shall mean (i) liens for taxes, assessments or
governmental charges or levies not yet due and payable; (ii) statutory liens of
carriers, warehousemen, mechanics, materialmen and artisans arising in the
ordinary course of business that do not impair in any material respect the
conduct of the Business or the use of the Tangible Personal Property in the
manner currently used by the Corporation or (iii) any UCC financing statements
filed in connection with operating leases.



        (cc)

"Person" shall mean any Governmental Authority, individual, corporation,
partnership, trust or other entity.



        (dd)

"Proceeding" shall mean any action, order, writ, injunction, judgment, decree,
claim, suit, litigation, dispute, grievance, arbitral action, investigation or
other proceeding.



        (ee)

"Real Property" shall mean all real property which the Corporation now owns or
leases or which it previously owned or leased at any time including, without
limitation, the Current Real Property.



        (ff)

"Release" shall mean any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the environment.



        (gg)

"Representative" shall mean, with respect to any Person, any officer, director,
principal, attorney, accountant, agent, employee or other representative of such
Person.



        (hh)

"Shares" shall mean all of the shares of Common Stock of the Corporation, par
value $.01 per share, that are issued and outstanding on the date of this
Agreement and that, after the exercise of the Options, will be issued and
outstanding on the Closing Date.



        (ii)

"Tangible Personal Property" shall mean all tangible personal property used to
conduct the Business, including, without limitation, manufacturing and other
production equipment, fixtures, tooling, dies, drawings, vehicles, computers,
modems, printers, fax machines, file cabinets, desks, calculators, telephone
systems, counters, safes and security systems, together with any transferable
manufacturer or vendor warranties related thereto.



        (jj)

"Tax" or "Taxes" shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, start-up, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, sales, use,
transfer, registration, value added, alternative or add-on minimum, or other tax
of any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not.



        (kk)

"Tax Return" shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and any amendment thereof.



        1.2

Other Defined Terms. The following terms shall have meanings defined for such
terms in the Sections set forth below:





Term Section     Accountants 2.4(b) Aggregate Payment Amount 2.2(a) Balance
Sheet 4.9 Bank Accounts 4.21 Benefit Arrangements 4.22(m) Business Day 11.3
Buyer Indemnified Persons 9.1(b) Clarendon 10.5(a) Closing 3.1 Closing
Adjustment 2.4(b) Closing Balance Sheet 2.4(b) Closing Date Globe Working
Capital 2.4(b) Closing Date Indebtedness 2.4(b) Closing Date Statement 2.4(b)
COBRA 4.22(h) Copyrights 4.12(a)(iii) Corporate Records 10.1 Damages 9.1(b)
Deductible 9.5(d) Dispute 9.9(a) Dispute Notice 9.9(a) Employee Plans 4.22(a)
Environmental Insurance Policy 6.5 ERISA Affiliate 4.22(e) Estimated Adjustment
Statement 2.4(a) Excluded Claims 10.5(a) Financial Statements 4.9 Globe
Principals 1.5 Globe Working Capital 2.3(a) Health Plan Reserve 2.4(e)
Indebtedness Adjustment 2.3(b) Indemnified Party 9.1(b) Indemnifying Party
9.1(b) Independent Accounting Firm 2.4(d) Intellectual Property Assets 4.12(a)
Interim Financial Statements 4.9 IRS 4.15(e) Knowledge 1.5 Marks 4.12(a)(i) New
Medical Policy 10.5(a) Non-Compete Agreement 6.3 Notice 11.3 Patents 4.12(a)(ii)
Pension Plans 4.22(a) Powers-of-Attorney 2.6 Preliminary Aggregate Payment
Amount 2.4(a) Press Releases 11.10(a) Real Estate Documents 6.4 Seller
Indemnified Persons 9.1(b) Sellers' Representative 2.6 Stop Loss Policies
10.5(a) Title Policy 6.4 Trade Secrets 4.12(a)(iv) Welfare Plans 4.22(a) Working
Capital Adjustment 2.3(a)

        1.3

Usage of Terms. Except where the context otherwise requires, words importing the
singular number shall include the plural number and vice versa.



        1.4

References to Articles, Sections, Exhibits and Schedules. All references in this
Agreement to Articles, Sections (and other subdivisions), Exhibits and Schedules
refer to the corresponding Articles, Sections (and other subdivisions), Exhibits
and Schedules of or attached to this Agreement, unless the context expressly, or
by necessary implication otherwise requires.



        1.5

Knowledge. For purposes of this Agreement, a Seller (other than the Globe
Principals, as hereinafter defined) will be deemed to have "Knowledge" of a
particular fact or other matter:



        (a)

if the Seller is an individual, if such Seller is actually aware of such fact or
other matter; or



        (b)

if the Seller is not an individual, if any individual serving as a director or
executive officer of such Seller as of the date of this Agreement is actually
aware of such fact or other matter.



With respect to J. Timothy Knapp, Edward S. Sinclair, Carolyn C. Stark and
Anthony J. Dowd (the "Globe Principals"), such individuals will be deemed to
have "Knowledge" of a particular fact or matter to the extent that such
individual could be expected to be aware of the fact or matter after conducting
an investigation which a reasonably prudent person in such individual's position
in the Corporation would be expected to conduct. With respect to the
Corporation, it will be deemed to have the "Knowledge" that any of the Globe
Principals could be expected to have after conducting an investigation which a
reasonable person in such individual's position in the Corporation would be
expected to conduct.

ARTICLE 2


PURCHASE AND SALE OF SHARES



        2.1

Transfer of Shares. Subject to the terms and conditions contained in this
Agreement, on the Closing Date, Sellers shall sell, convey, transfer, assign and
deliver to Buyer, and Buyer shall acquire from Sellers, the Shares, free and
clear of all Encumbrances. Each of the Optionees has executed and delivered to
Buyer and the Corporation an agreement to exercise his or her Options prior to
the Closing and to sell the Shares issued upon such exercise to Buyer pursuant
to the terms and conditions set forth in this Agreement.



        2.2

Aggregate Payment Amount.



        (a)

The total consideration payable by Buyer for the purchase of the Shares shall be
$44,850,000 (the "Aggregate Payment Amount") as adjusted pursuant to Sections
2.3 and 2.4.



        (b)

Allocation of Aggregate Payment Amount. The Aggregate Payment Amount will be
allocated among the Sellers in accordance with Exhibit A attached hereto.



        2.3

Adjustments to Aggregate Payment Amount.



        (a)

Working Capital Adjustment. The Aggregate Payment Amount will be subject to
adjustment as follows (the "Working Capital Adjustment"):



                (i)    

If the Globe Working Capital as of the Effective Time is less than $3,200,000,
the Aggregate Payment Amount
                        will be reduced by the amount of such shortfall; or



                (ii)     If the Globe Working Capital as of the Effective Time
exceeds $3,200,000, the Aggregate Payment Amount
                         will be increased by the amount of such excess.

For purposes hereof, the term "Globe Working Capital" means the amount by which
the current assets of the Corporation as of the Closing Date (including cash and
cash equivalents exceed the current liabilities of the Corporation as of the
Closing Date (including a $300,000 reserve for certain Health Plan issues,
$76,000 (and only $76,000) of the Health Plan Reserve contemplated by Section
2.4(e), any unpaid management or other fees payable to Charter Oak or any
Affiliate thereof, all reserves for Taxes, the amount of any bonus or other
payments referenced on Schedules 4.22(m), 4.22(n) and 6.2 to the extent not paid
by the Corporation prior to the Closing Date and, if applicable, the costs of
the Environmental Insurance Policy, but excluding Indebtedness of the
Corporation) determined using GAAP and calculated in accordance with the sample
calculation included on Schedule 2.3(a). Notwithstanding the foregoing, the
current assets used in calculating the Globe Working Capital shall include an
amount equal to the Tax savings realized or realizable by the Corporation
determined by multiplying (x) in the case of realized benefits, the
Corporation's net effective Tax rate of 40.468% or (y) in the case of savings to
be realized after the Closing Date, Buyer's net effective Tax rate by the
aggregate amount of the Tax deductions resulting from (A) the exercise of the
Options and the Option-Related Payments and (B) the payment of management
bonuses in connection with the transactions contemplated herein (as described on
Schedules 11.7, 4.22(m), 4.22(n) and 6.2). For purposes hereof, the "Inventory"
included in the current assets of the Globe Working Capital shall mean the
inventory reflected on the books and records of the Corporation as of the
Effective Time.

        (b) Indebtedness Adjustment. The Aggregate Payment Amount will be
subject to adjustment as follows (the "Indebtedness Adjustment"):

                        (i)    

If the Indebtedness of the Corporation as of the Closing Date exceeds
$11,150,000, the Aggregate
                                Payment Amount will be reduced by the amount of
such excess; or



                        (ii)     If the Indebtedness of the Corporation as of
the Closing Date is less than $11,150,000, the Aggregate
                                 Payment Amount will be increased by the amount
of such shortfall.

        2.4 Closing and Post-Closing Procedures.

        (a)

For purposes of consummating the Closing, Sellers will cause the Corporation to
deliver to Buyer not less than one (1) business day prior to the Closing a
statement certified by its President setting forth a good faith estimate of the
Globe Working Capital and the Indebtedness expected to be reflected on the
Closing Date Statement (as hereinafter defined) (the "Estimated Adjustment
Statement"). The parties shall use the amount of Globe Working Capital and
Indebtedness of the Corporation set forth on the Estimated Adjustment Statement
to calculate (i) a preliminary Working Capital Adjustment and preliminary
Indebtedness Adjustment and (ii) based thereon, an Aggregate Payment Amount for
purposes of Closing which shall be subject to adjustment as herein provided (the
"Preliminary Aggregate Payment Amount").



        (b)

As of the Effective Time, the Corporation shall perform a full closing of its
books and Crowe Chizek and Company, LLP (the "Accountants") shall perform an
audit and render an opinion on the Corporation's balance sheet in accordance
with GAAP ("Closing Balance Sheet") and prepare a calculation of the Globe
Working Capital and Indebtedness of the Corporation reflected in such Closing
Balance Sheet ("Closing Date Statement"). In connection with the preparation of
the Closing Balance Sheet as of the Effective Time, the Corporation shall record
a reserve in accordance with GAAP with respect to the Health Plan as provided
for in Section 2.4(e). In addition, the Closing Date Statement shall include a
proposed calculation of the Closing Adjustment (as hereinafter defined), if any.
No later than sixty (60) days after the Closing, Sellers' Representative or the
Accountants shall deliver to Buyer Sellers' proposed final Closing Date
Statement as above contemplated. The amount of Globe Working Capital and
Indebtedness of the Corporation shown on such Closing Date Statement, subject to
final determination pursuant to this Section 2.4, shall be the "Closing Date
Globe Working Capital" and the "Closing Date Indebtedness", respectively. To the
extent that: (i) the amount of the Closing Date Globe Working Capital is greater
or less than the estimate of the Globe Working Capital set forth on the
Estimated Adjustment Statement, such difference will result in a dollar for
dollar increase or decrease, as the case may be, in the Preliminary Aggregate
Payment Amount; and (ii) the amount of the Closing Date Indebtedness is greater
or less than the estimate of the Indebtedness of the Corporation set forth on
the Estimated Adjustment Statement, such difference will result in a dollar for
dollar decrease or increase, as the case may be, in the Preliminary Aggregate
Payment Amount (collectively the "Closing Adjustment"). In the case of an
increase in the Preliminary Aggregate Payment Amount resulting from the Closing
Adjustment, such increase will be paid by Buyer to Sellers. In the case of a
decrease in the Preliminary Aggregate Payment Amount, the amount of such
decrease will be paid by Sellers to Buyer. The payment of the Closing Adjustment
shall be made by wire transfer of immediately available funds within three (3)
days from the date on which the parties reach agreement on the Closing
Adjustment or it is finally determined as provided in this Section 2.4(b).



        (c)

The Corporation shall make available to Buyer such books and records relating to
the Closing Date Statement as Buyer may request. If Buyer disagrees with the
proposed Closing Adjustment included as part of the Closing Date Statement,
Buyer shall so notify Sellers' Representative in writing within forty-five (45)
days after delivery of the Closing Date Statement, specifying in detail the
basis of such disagreement; provided, however, that if Buyer fails to notify
Sellers' Representative of any disagreement within such 45-day period, then the
determination of the Closing Date Globe Working Capital, the Closing Date
Indebtedness and the Closing Adjustment as reflected in the Closing Date
Statement shall be final, conclusive and binding upon the parties.



        (d)

Charter Oak (as Sellers' Representative) and Buyer shall negotiate in good faith
to resolve any disagreement related to the Closing Date Statement. If any such
disagreement cannot be resolved by the parties within thirty (30) days after
Charter Oak's receipt of Buyer's notice of disagreement, then the parties shall
jointly engage one of the "big five" accounting firms, other than Arthur
Andersen LLP, which has no business dealings with Charter Oak or Buyer (the
"Independent Accounting Firm") to act as an arbitrator to resolve as
expeditiously as possible all points of disagreement with respect to the Closing
Adjustment. All determinations made by the Independent Accounting Firm with
respect to the Closing Adjustment shall be final, conclusive and binding on the
parties hereto. Each party shall be responsible for its own fees and expenses,
as well as one-half of the fees and expenses of the Independent Accounting Firm,
incurred in connection with the resolution of the dispute.



        (e)

In connection with the preparation of the Closing Balance Sheet, the Accountants
will record a reserve on the Closing Balance Sheet (the "Health Plan Reserve")
with respect to the Corporation's obligations under the Health Plan in an amount
determined in accordance with GAAP (which shall be based on an actuarial
determination or such other method as the Accountants and Buyer's Accountants
shall agree upon); provided, however, that the effect of such Health Plan
Reserve on the Globe Working Capital as of the Effective Time shall be limited
as set forth in Section 2.3(a).



        2.5

Payment of Purchase Price.



        (a)

Buyer will pay the Preliminary Aggregate Payment Amount by wire transfer of
immediately available funds to Sellers' Representative for distribution to the
Sellers in accordance with Exhibit A attached hereto pursuant to wire transfer
instructions delivered by Sellers' Representative or its counsel prior to the
Closing.



        (b)

To the extent provided for in Section 2.4, any amounts payable by Buyer to
Sellers in addition to the Preliminary Aggregate Payment Amount, or by Sellers
to Buyer, as the case may be, as a Closing Adjustment shall be paid in
accordance with Section 2.4.



        2.6

Appointment of Sellers' Representative. Each of the Sellers has as of the date
of this Agreement appointed Charter Oak (the " Sellers' Representative") as such
Seller's agent, representative and attorney-in-fact, to act in such Seller's
name, place and stead pursuant to a Power-of-Attorney in the form of Exhibit B
attached hereto (collectively, the "Powers-of-Attorney"). Each of the Sellers
shall be bound by the acts of Charter Oak to the extent authorized in this
Agreement or the Powers-of-Attorney, and each of the Buyer and the Corporation
shall be entitled to conclusively rely on such appointment and authority. Each
of the Sellers consents and agrees that any notice delivered to Charter Oak
pursuant to this Agreement shall constitute a notice to such Seller.



ARTICLE 3


CLOSING



        3.1

Closing. The closing of the transactions contemplated in this Agreement (the
"Closing") shall be held at 9:00 a.m. local time on the Closing Date at the
offices of Hodgson Russ LLP, One M&T Plaza, Suite 2000, Buffalo, New York 14203
or at such other place as shall be agreed to by Sellers' Representative and
Buyer. The Closing shall be effective as of 11:59:59 PM (Minneapolis Time) on
the Closing Date.



        3.2

Stock Certificates and Instruments of Assignment. To effect the transfer
referred to in Section 2.1 on the Closing Date, Sellers' Representative shall
deliver to Buyer, each certificate representing any of the Shares held by
Sellers and all stock powers or other instruments of assignment reasonably
requested by Buyer. Such instruments of assignment shall be in form and
substance, and shall be executed and delivered in a manner, reasonably
satisfactory to Buyer.



        3.3

Purchase Price; Certificates and Agreements. On the Closing Date, Buyer shall
deliver the Preliminary Aggregate Payment Amount to Sellers in accordance with
Section 2.5, subject to any applicable adjustment set forth in Section 2.3.
Buyer and Sellers shall deliver the certificates, agreements and other items
described in Articles 7 and 8 of this Agreement.



        3.4

Repayment of Bank Debt. Buyer shall pay or cause the Corporation to pay at and
in connection with the Closing all Indebtedness of the Corporation owed to the
banks and/or institutions listed in Schedule 3.4 on the Closing Date.



ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE CORPORATION



        Sellers and the Corporation, jointly and severally, represent and
warrant to Buyer that the following are true, correct and complete on the date
of this Agreement, and shall be true, correct and complete as of the Closing
Date:

        4.1

Organization and Good Standing. The Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota.
Schedule 4.1 sets forth each jurisdiction where the Corporation is qualified to
do business and each trade name or assumed name used by the Corporation in the
conduct of the Business. The Corporation is duly qualified to do business in,
and in good standing under the laws of, each jurisdiction in which such
qualification is necessary under the applicable laws as result of the conduct of
its business or the ownership of its properties except where the failure to be
so qualified or in good standing would not have a Material Adverse Effect on the
Corporation. Except as disclosed on Schedule 4.1, the Corporation has full power
and authority to conduct its business as it is presently being conducted and to
own and lease its properties and assets. The Corporation has no subsidiaries,
and has never had any subsidiaries. The Corporation conducts the Business
directly and not through any association, joint venture, partnership or other
business entity.



        4.2

Authority; Authorization; Binding Effect. Sellers and the Corporation have all
necessary power and authority and have taken all actions necessary to execute
and deliver this Agreement and the instruments to be executed and delivered
pursuant hereto, to consummate the transactions contemplated by this Agreement
and to perform their obligations under this Agreement. This Agreement has been
duly executed and delivered by each of the Sellers and the Corporation and
constitutes a legal, valid and binding obligation of Sellers and the Corporation
enforceable against Sellers and the Corporation in accordance with its terms,
except as enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors
rights generally and (ii) the discretion of the appropriate court with respect
to specific performance, injunctive relief or other forms of equitable remedies.



        4.3

No Conflicts, Violations or Proceedings. Except as set forth on Schedule 4.3,
the execution and delivery of this Agreement, the consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not and will not result in (i) a violation of or conflict with any
provision of the Organizational Documents of the Corporation or any of the
Sellers, (ii) a breach of, or a default under, any material term or provision of
any Contract, license, franchise, permit, authorization or concession relating
to the Business to which any of the Sellers or the Corporation is a party or by
which any of them is bound, (iii) a violation by Sellers or the Corporation in
any material respect of any Governmental Requirement or (iv) an imposition of
any Encumbrance on any of the Shares. There is no pending or, to the Knowledge
of Sellers or the Corporation, threatened Proceeding against, relating to or
affecting the transactions contemplated by this Agreement.



        4.4

No Consents or Approvals. Except as set forth on Schedule 4.4, no consent,
approval or authorization of, or declaration, filing or registration with, any
Person is required to be made or obtained by Sellers or the Corporation in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement.



        4.5

[RESERVED]



        4.6

Title to Shares. On the Closing Date, Sellers shall own all of the Shares issued
in their respective names free of any Encumbrance and subject to no restrictions
with respect to transferability, other than restrictions generally applicable
under federal or state securities laws.



        4.7

Capitalization.



        (a)

Schedule 4.7(a) sets forth the authorized, issued and outstanding shares of
capital stock of the Corporation, the legal and beneficial ownership thereof and
any Encumbrances thereon. All of the Shares are, or as of the Closing Date will
be, duly authorized, validly issued, fully paid and nonassessable. All voting
rights with respect to the Corporation are vested in the Shares.



        (b)

Except for the Shares issued and outstanding on the date of this Agreement and
except as set forth in Schedule 4.7(b), (i) there are no outstanding shares of
capital stock of the Corporation, or outstanding securities convertible into or
exchangeable or exercisable for shares of capital stock of the Corporation,
(ii) there are no bonds, debentures, notes, or other indebtedness having the
right to vote on any matters on which the Corporation's shareholders may vote,
(iii) there are no outstanding options, warrants, rights, contracts,
commitments, understandings or arrangements by which the Corporation is bound to
issue, repurchase or otherwise acquire or retire any capital stock of the
Corporation, (iv) there are no voting agreements, voting trusts, buy-sell
agreements, options or rights or obligations relating to the shareholders or the
capital stock of the Corporation, and (v) except for certain provisions of this
Agreement, there are no agreements between Sellers and the Corporation which
will survive the Closing.



        4.8

Corporate Records. To the Knowledge of Sellers and the Corporation, the minute
books of the Corporation are complete and accurate in all material respects and
contain a complete and accurate record of all meetings and actions of
shareholders and directors and of any executive committee or other committee of
the shareholders or board of directors. The stock record book of the Corporation
is complete and accurate in all material respects and contains a complete and
accurate record of all share transactions for the Corporation from the date of
its incorporation. True and complete copies of the Business Records, the minute
book and stock record book of the Corporation have been made available for
review by Buyer.



        4.9

Financial Statements. The Corporation and Sellers have delivered to Buyer (a)
financial statements of the Corporation for each of the years in the three-year
period ended June 30, 2001 (consisting of a balance sheet, statement of income,
profit and loss and a statement of cash flows), which have been audited by the
Accountants (the "Financial Statements") and (b) unaudited interim financial
statements of the Corporation (consisting of a balance sheet, and a statement of
income, profit and loss) for the 10-month period ended April 30, 2002 (the
"Interim Financial Statements") and the balance sheet as of April 30, 2002 being
hereinafter referred to as the "Balance Sheet." Except as set forth on
Schedule 4.9, the Financial Statements and the Interim Financial Statements
fairly present the financial condition and the results of operations of the
Corporation as of their respective dates and for the periods then ended, and
have been prepared in accordance with GAAP applied on a consistent basis, except
that the Interim Financial Statements do not contain footnotes and are subject
to year-end adjustments applied on a basis consistent with the Corporation's
past experience. The books and records of the Corporation fairly reflect the
assets, liabilities and operations of the Corporation in accordance with GAAP,
and the Financial Statements and the Interim Financial Statements are in
conformity therewith. The Financial Statements and the Interim Financial
Statements provide fully for all material fixed and non-contingent liabilities
of the Corporation (as defined in accordance with GAAP). The Corporation has no
liabilities or obligations of any nature, whether absolute, accrued, contingent,
matured, unmatured or otherwise, or whether or not required to be disclosed or
provided for in financial statements prepared in accordance with GAAP, except
(i) liabilities and obligations reflected or reserved for in the Financial
Statements and the Interim Financial Statements, (ii) as otherwise specifically
disclosed in this Agreement, (iii) liabilities which in the aggregate will not
have a Material Adverse Effect on the business or financial condition of the
Corporation, or (iv) liabilities and obligations incurred between June 30, 2001
and the Closing Date in the ordinary course of business of the Corporation, and
as permitted by this Agreement.



        4.10

Real Property. (a) Except as set forth on Schedule 4.10, (i) the Corporation is
currently in possession of the Current Real Property it owns or leases, (ii)
none of the Current Real Property is subject to any commitment for sale or use
by any Person other than the Corporation, (iii) none of the Current Real
Property is subject to any Encumbrance which materially interferes with or
impairs the value, transferability or present and continued use thereof in the
usual and normal conduct of the Business, (iv) there are no unpaid bills or
claims for labor, services or materials furnished for alteration or construction
of any improvements to the Current Real Property for which a mechanic's or
materialman's lien or liens, or any other lien, has been or could be claimed by
any Person, (v) to the Knowledge of the Corporation, the Current Real Property
is in compliance with all Governmental Requirements (including without
limitation all zoning, subdivision and other applicable land use ordinances and
by-laws) and all existing covenants, conditions, restrictions and easements
relating to the use of the Current Real Property.



        (b)

There are no condemnation, eminent domain or expropriation proceedings pending,
or to the Knowledge of the Corporation contemplated or threatened, against the
Current Real Property or any part thereof. The Corporation has not received
notice of, nor does the Corporation have any Knowledge of, any pending or
threatened Proceeding (including, without limitation, condemnation or eminent
domain proceeding) before any Governmental Authority which relates to the
ownership, maintenance, use or operation of the Current Real Property, nor does
the Corporation have Knowledge of any fact which would give rise to any such
Proceeding.



        (c)

To the Knowledge of the Corporation, none of the Current Real Property is
located within any area determined to be flood-prone under the Federal Flood
Protection Act of 1973, or any comparable state or local Governmental
Requirement.



        (d)

The Corporation has not received any notice from any insurance company of any
defects or inadequacies in the Current Real Property or any part thereof which
would materially and adversely affect the insurability of the Current Real
Property or the premiums for the insurance thereof, and no notice has been given
by any insurance company which has issued a policy with respect to any portion
of the Current Real Property or by any board of fire underwriters (or other body
exercising similar functions) requesting the performance of any repairs,
alterations or other work which has not been complied with.



        4.11

Condition of Assets. Except as set forth on Schedule 4.11, (a) the Tangible
Personal Property used in the Business and the buildings and structures owned or
leased by the Corporation are in normal operating condition and repair (normal
wear and tear excepted) and (b) the Tangible Personal Property is free and clear
of all Encumbrances other than Permitted Encumbrances.



        4.12

Intellectual Property.



        (a)

Intellectual Property Assets. The term "Intellectual Property Assets" includes
to the extent owned or used by the Corporation:



                (i)

as used by the Business in interstate commerce to identify and distinguish its
goods and services and to indicate the source of its goods, the names "GLOBE,"
"GLOBE TOOL" and all fictional business names, trading names, registered and
unregistered trademarks, service marks, and federal, state and international
applications for the same (collectively, "Marks");



                (ii)

all patents issued by, and all patent applications pending before, the United
States Patent and Trademark Office or other recognized international patent
authority and inventions and any discoveries that, to the Knowledge of the
Corporation, reasonably may be patentable ("Patents");



                (iii)

all copyrights in published and unpublished original works of authorship that
have been fixed in a tangible medium of expression ("Copyrights"); and



                (iv)

all know-how, confidential information, customer lists, software, technical
information, data, process technology, plans, drawings, and blue prints owned by
the Corporation for which it reasonably is entitled to be legally protected from
misappropriation as a trade secret (collectively, "Trade Secrets"), owned, used,
or licensed by the Corporation as licensee or licensor.



        (b)

Agreements. Schedule 4.12(b) contains a complete and accurate list and summary
description, including any royalties paid or received by the Corporation, of all
Contracts relating to the Intellectual Property Assets to which the Corporation
is a party or by which the Corporation is bound, except for any license implied
by or relating to the design, manufacturing or sale of a product and perpetual,
paid-up licenses for commonly available software programs with a value of less
than $10,000 under which the Corporation is the licensee. There are no
outstanding or, to the Knowledge of the Corporation, no threatened disputes or
disagreements with respect to any such Contract.



        (c)

Know-How Necessary for the Business



                 (i)

The Intellectual Property Assets are all those reasonably and commercially
necessary for the operation of the Corporation's Business as it is currently
conducted. To the Knowledge of the Corporation and except as set forth on
Schedule 4.12(c), the Corporation is the owner of all right, title, and interest
in and to each of the Intellectual Property Assets, free and clear of all
Encumbrances and other adverse claims, and has the right to use all of the
Intellectual Property Assets without payment to any third party.



                (ii)

To the Knowledge of the Corporation, no employee of the Corporation has entered
into any Contract with a Person other than the Corporation that restricts or
limits in any way the scope or type of work in which the employee may be engaged
or requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than the Corporation.



        (d)

Trademarks



                (i)

Schedule 4.12(d) contains a complete and accurate list and summary description
of all Marks. To the Knowledge of the Corporation and except as set forth on
Schedule 4.12(d), the Corporation is the owner of all right, title, and interest
in and to each of the Marks (as used by the Corporation), free and clear of all
Encumbrances and other adverse claims.



                (ii)

Except as set forth on Schedule 4.12(d), all Marks that have been registered
with the United States Patent and Trademark Office are currently in compliance
with all formal legal requirements relating to such registrations (including the
timely post-registration filing of affidavits of use and incontestability and
renewal applications), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date.



                (iii)

No Mark has been or is now involved in any opposition or cancellation proceeding
and, to the Knowledge of the Corporation, no such action is threatened with the
respect to any of the Marks.



                (iv)

To the Knowledge of the Corporation, there is no potentially interfering
trademark or trademark application of any third party.



                (v)

To the Knowledge of the Corporation, no Mark is infringed or has been challenged
or threatened in any way. To the Knowledge of the Corporation, none of the Marks
as used by the Corporation infringes or is alleged to infringe any trade name,
trademark, or service mark of any third party. In connection with the
Corporation's use of a Mark in connection with its products and materials, such
products and materials bear the proper federal registration notice where
permitted by law.



        (e)

Patents.



                (i)

Schedule 4.12(e) contains a complete and accurate list and summary description
of all Patents for which registration has been granted or for which an
application is pending. The Corporation is the owner of all right, title and
interest in and to each of the Patents, free and clear of all Encumbrances.



                (ii)

All of the issued Patents are currently in compliance with formal legal
requirements relating to such registrations (including payment of filing,
examination and maintenance fees and proofs of working or use), are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety (90) days after the Closing Date.



                (iii)

No Patent has been or is now involved in any interference, reissue,
reexamination or opposition proceeding. To the Knowledge of the Corporation,
there is no potentially interfering patent or patent application of any third
party.



                (iv)

To the Knowledge of the Corporation, (A) no Patent is infringed or has been
challenged or threatened in any way and (B) none of the products manufactured
and sold, nor any process or know-how used, by the Corporation infringes or is
alleged to infringe any patent or other proprietary right of any other Person.



        (f)

Trade Secrets



                (i)

The Corporation has taken commercially reasonable precautions to protect the
secrecy, confidentiality, and value of the Trade Secrets.



                (ii)

To the Knowledge of the Corporation, (A) the Corporation has good title and an
absolute (but not necessarily exclusive) right to use the Trade Secrets, (B) the
Trade Secrets have not been divulged to, or appropriated by, any third party
either for the benefit of any Person (other than the Corporation) or to the
detriment of the Corporation, and (C) no Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way.



        (g)

Other Matters. The consummation of the transactions contemplated by this
Agreement will not result in the loss of or impairment of any of the
Corporation's rights in the Intellectual Property Assets. Except as set forth on
Schedule 4.12(g), no shareholder, director, officer or employee of the
Corporation owns, directly or indirectly, in whole or in part, any right in the
Intellectual Property Assets that the Corporation has used or the use of which
is necessary for the Business as now conducted.



        4.13

Compliance with Laws; Permits. Except as set forth in Schedule 4.13, to the
Knowledge of Sellers and the Corporation, the Corporation at all times during
the last six (6) years has duly complied with, and is in compliance with, all
applicable Governmental Requirements. Except as set forth in Schedule 4.13, the
Corporation has not received any written notice to the effect that, or otherwise
been advised by legal counsel to the Corporation or any Seller that, the
Corporation is not in compliance with any Governmental Requirement. Except as
set forth in Schedule 4.13, to the Knowledge of the Corporation, the Permits set
forth on Schedule 4.13 constitute all material permits, consents, licenses,
franchises, authorizations and approvals of any Governmental Authority or other
Person (a) which are used in the operation of the Business and (b) which are
necessary to conduct the Business as presently conducted, other than those the
failure of which to obtain would not have a Material Adverse Effect on the
Business, assets or financial condition of the Corporation. All of the Permits
are valid and in full force and effect, no violations thereof have been issued
or are anticipated and no Proceeding is pending, or to the Knowledge of the
Corporation threatened, to revoke or limit any of them. Except as set forth on
Schedule 4.13, the consummation of the transactions contemplated by this
Agreement do not and will not violate or render any of the Permits invalid,
require any amendment or reissuance of any of the Permits or require the consent
of the Governmental Authority which has issued any of the Permits. This Section
shall not apply to compliance with any Environmental Laws or any matter
otherwise covered by Section 4.19.



        4.14

Litigation. Except as set forth in Schedule 4.14, there is no Proceeding pending
nor, to the Knowledge of the Corporation and Sellers, threatened against or
relating to, nor is there any order, decree or judgment in effect against, the
Corporation, its officers, directors or employees, or its properties, assets or
business. Except as set forth on Schedule 4.14, in the past three (3) years, no
Globe Principal has consulted an attorney regarding any fact or matter in order
to determine if such fact or matter could be the basis or grounds for any
Proceeding involving the Corporation. This Section shall not apply to any
Proceeding relating to any Environmental Laws or any matter otherwise covered by
Section 4.19.



        4.15

Tax Matters.



        (a)

Except as set forth on Schedule 4.15, the Corporation has filed or will file (as
described in Section 10.3) all Tax Returns relating to the Business that it was
or will be (as described in Section 10.3) required to file either separately or
as a member of a group of corporations pursuant to applicable Governmental
Requirements. All such Tax Returns were or will be correct and complete in all
respects. Except as set forth on Schedule 4.15, all Taxes owed by the
Corporation (whether or not shown on any Tax Return) prior to the date hereof
have been paid in full or all Taxes payable as a consequence of the operation of
the Business prior to the Closing Date have been paid in full or will be
reflected as current liabilities on the Closing Balance Sheet.



        (b)

The Corporation has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.



        (c)

Except as set forth on Schedule 4.15, there are no federal, state, local or
foreign tax liens or other Encumbrances upon any of the properties or assets of
the Corporation or the Shares that arose in connection with any failure (or
alleged failure) to pay any Tax, and there are no unpaid Taxes which are or
could become a lien on the properties or assets of the Corporation or the
Shares, except for current Taxes not yet due and payable.



        (d)

The Corporation has delivered, or will deliver upon execution of this Agreement,
copies of all federal and state tax returns and reports filed by the Corporation
in the past five years (including 1997, 1998, 1999, 2000 and 2001).



        (e)

There is no dispute or claim concerning any Tax liability of the Corporation
either (i) claimed or raised by any Governmental Authority or (ii) as to which
the Corporation has Knowledge. Schedule 4.15 contains a complete and accurate
list of all audits of all Tax Returns of the Corporation relating to tax periods
ended on or after December 31, 1996, including a reasonably detailed description
of the nature and outcome of each audit. All deficiencies proposed as a result
of such audits have been paid, reserved against, settled, or, as described in
Schedule 4.15 are being contested in good faith by appropriate proceedings.
Schedule 4.15 describes all adjustments to the United States federal income Tax
Returns filed by the Corporation or any group of corporations including the
Corporation for all taxable years ended on or after December 31, 1996, and the
resulting deficiencies proposed by the Internal Revenue Service ("IRS"). The
Corporation has not given any waiver or extensions of any statute of limitations
relating to the payment of Taxes of the Corporation or for which the Corporation
may be liable.



                (i)

There exists no proposed tax assessment against the Corporation except as
disclosed in the Balance Sheet or in Schedule 4.15. No consent to the
application of Section 341(f)(2) of the Code has been filed with respect to any
property or assets held, acquired, or to be acquired by the Corporation. There
is no tax sharing agreement that will require any payment by the Corporation
after the date of this Agreement.



        4.16

Suppliers. Schedule 4.16 sets forth a list of the 10 largest suppliers (by
dollar volume) of products and services to the Corporation during the
twelve-month period ended December 31, 2001.



        4.17

Employees; Employee Contracts.



        (a)

Schedule 4.17(a) identifies all employees of the Business.



        (b)

The Corporation is in material compliance with all applicable Governmental
Requirements respecting employment practices, terms and conditions of
employment, management-labor relations and wages and hours which are in effect
as of the date of this Agreement. The Corporation is not a party to any labor
agreement with any labor organization. The Corporation has not been served or
received written notice regarding any pending unfair labor practice, charge or
complaint against the Corporation, and to the Knowledge of the Corporation, no
such claim is threatened before any Governmental Authority. There is no labor
strike or labor disturbance pending or, to the Knowledge of the Corporation,
threatened against the Corporation nor is any grievance currently being asserted
except as set forth in Schedule 4.17(b). The Corporation has not experienced a
work stoppage or work slowdown at any time during the three (3) years
immediately preceding the date of this Agreement. To the Knowledge of the
Corporation, there is no organizational campaign being conducted and there is no
dispute as to the representation of any employees of the Corporation. Except as
set forth on Schedule 4.17(b), the Corporation has materially complied with, and
is material currently in compliance with, all Governmental Requirements relating
to any of its employees. The Corporation has not received, within the past three
years, any written notice of failure to comply with any such Governmental
Requirement.



        (c)

Except as set forth on Schedule 4.17(c) and except for advances to employees for
business related expenses in the ordinary course of business under credit cards
or otherwise, there is no amount in excess of $1,000 owing to the Corporation
from any current or former director, officer, employee or consultant or owing by
the Corporation to any current or former director, officer, employee or
consultant excluding advance for business. Except as set forth on Schedule
4.17(c), the Corporation is not a party to any Contract with any employee listed
on Schedule 4.17(a) which provides that the terms and conditions that would
otherwise govern the relationship of the parties thereto will be altered upon
the consummation of the transactions contemplated by this Agreement.



        4.18

Customers. Schedule 4.18(a) sets forth the names and addresses of the top ten
(10) customers of the Corporation that ordered goods from the Corporation during
the twelve-month period ended December 31, 2001 and the dollar amount of
products that each such customer purchased from the Corporation during each of
the last three (3) years. Schedule 4.18(b) is a list of all purchase orders from
customers outstanding as of May 31, 2002.



        4.19

Environmental Matters. There is no Proceeding pending nor, to the Knowledge of
the Corporation and Sellers, threatened against the Corporation relating to any
Environmental Laws or any matter covered by this Section 4.19. Except as
disclosed in Schedule 4.19, to the Knowledge of the Corporation:



        (a)

(i) the Corporation, and its assets, properties and operations are now and, at
all times prior to the Closing Date, have been in compliance with all
Environmental Laws; and (ii) there has been and is no Release or threatened
Release of any Hazardous Substance at, on, under, in, to or from any of the
Current Real Property or any of the other Real Property as a result of or in
connection with the operations and activities of the Corporation at any such
Real Property.



        (b)

Neither the Corporation nor Sellers have received any written notice of alleged,
actual or potential responsibility for, or any inquiry or investigation
regarding, the presence, Release or threatened Release of any Hazardous
Substance at any location, whether at the Real Property or otherwise, which
Hazardous Substances were allegedly manufactured, used, generated, processed,
treated, stored, disposed or otherwise handled at or transported from the Real
Property or otherwise, or which Hazardous Substances were arranged for disposal
by the Corporation or in compliance with applicable Environmental Laws.



        (c)

Neither the Corporation nor Sellers have received any written notice of any
other claim, demand or action by any Person alleging any actual or threatened
injury or damage to any Person, property, natural resource or the environment
arising from or relating to the presence, Release or threatened Release of any
Hazardous Substances at, on, under, in, to or from the Real Property or in
connection with any operations or activities thereat or alleging any
non-compliance with or violation of any Environmental Laws. Neither the Real
Property nor any operations or activities thereat is or has been the subject of
any judicial or administrative proceeding, order, consent, agreement or any lien
relating to any Environmental Laws.



        (d)

(i) There are no aboveground or underground storage tanks presently located at
the Real Property and there have been no Releases of any Hazardous Substances
from any aboveground or underground storage tanks or related piping at the Real
Property, (ii) there are no PCBs located at, on or in the Current Real Property
and (iii) there is no asbestos or friable asbestos-containing material located
at, on or in the Current Real Property.



        (e)

The Corporation has delivered to Buyer or its Representatives copies of all
information which has been supplied by or on behalf of the Corporation since
January 1, 1995 to any Governmental Authority having the duties of regulation,
registration, authorization or enforcement of or under any Environmental Laws.



        4.20

Accounts Receivable. All Accounts Receivable of the Corporation that are
reflected on the Balance Sheet or that will be reflected on the accounting
records of the Corporation as of the Closing Date represent valid receivables
from third parties arising from sales actually made or services actually
performed in the ordinary course of business, and the respective reserves shown
on the Balance Sheet or on the accounting records of the Corporation as of the
Closing Date are calculated consistent with GAAP and, in the case of the reserve
as of the Closing Date, will be so calculated. There is no contest, claim, or
right of set-off which has been asserted by any account debtor, other than
warranty obligations incurred in the ordinary course of business, under any
Contract with any obligor of an Accounts Receivable relating to the amount or
validity of such Accounts Receivable.



        4.21

Bank Accounts. Schedule 4.21 contains true, complete and correct lists of all
bank accounts and safe deposit boxes maintained by the Corporation (the "Bank
Accounts"), and all persons entitled to draw thereon, to withdraw therefrom or,
with access thereto.



        4.22

Employee Benefits Plans.



        (a)

Attached hereto as Schedule 4.22(a)(1), is a list identifying each "employee
pension benefit plan," as defined in Section 3(2) of ERISA, including any
"multiemployer plan," as defined in Section 3(37) of ERISA, (the "Pension
Plans") and as Schedule 4.22(a)(2), a list identifying each "employee welfare
benefit plan," as defined in Section 3(1) of ERISA, (the "Welfare Plans") that,
in either case, are maintained, administered or contributed to by the
Corporation, or which cover any employee or former employee of the Corporation.
Collectively, the Pension Plans and the Welfare Plans shall hereafter be
referred to as the "Employee Plans." Except as otherwise identified on Schedule
4.22(a)(1) and Schedule 4.22(a)(2) and on Schedule 4.22(m), (i) no Employee Plan
or Benefit Arrangement (as defined in Section 4.22(m) of this Agreement) is
maintained, administered or contributed to by any entity other than the
Corporation, and (ii) no Employee Plan is maintained under any trust arrangement
which covers any employee benefit arrangement which is not an Employee Plan.



        (b)

The Corporation has delivered or will deliver to Buyer true and complete copies
of (i) the Employee Plans (and related trust agreements and other funding
arrangements, if any, and adoption agreements, if any), (ii) any amendments to
the Employee Plans, (iii) written interpretations of the Employee Plans, (iv)
material employee communications by the plan administrator of any Employee Plan
(including, but not limited to, summary plan descriptions and summaries of
material modifications as defined under ERISA), (v) the three most recent annual
reports (e.g., the complete Form 5500 series) prepared in connection with each
Employee Plan (if any such report was required), including all attachments
(including without limitation the actuarial valuation reports) and (vi) the
three most recent actuarial valuation reports prepared in connection with each
Employee Plan (if any such report was required).



        (c)

Each Employee Plan has been maintained in material compliance with its terms and
the requirements prescribed by any and all statutes, orders, rules and
regulations, including but not limited to, ERISA and the Code, which are
applicable to such Employee Plan.



        (d)

The Corporation has received no service or other written notice of, and to the
Knowledge of the Corporation and Sellers, there are no threatened claims, suits
or other Proceedings by any employees, former employees or plan participants or
the beneficiaries, spouses or representatives of any of them, against any
Employee Plan, the assets held thereunder, the trustee of any such assets, or
the Corporation relating to any of the Employee Plans, any other employee
benefit plans, Contracts or arrangements, other than ordinary and usual claims
for benefits by participants or beneficiaries. Furthermore, the Corporation has
received no service or other written notice of, and to the Knowledge of the
Corporation and Sellers, there are no threatened suits, investigations or other
Proceedings by any federal, state, local or other Governmental Authority of or
against any Employee Plan, the trustee of any assets held thereunder, or the
Corporation relating to any of the Employee Plans, any other employee benefit
plans, Contracts or arrangements.



        (e)

No liability has been incurred by the Corporation or by a trade or business,
whether or not incorporated, which is deemed to be under common control or
affiliated with the Corporation within the meaning of Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code (an "ERISA Affiliate") for any tax,
penalty or other liability with respect to any Employee Plan and, to the
Knowledge of the Corporation and Sellers, such Plans do not expect to incur any
such liability prior to the date of Closing.



        (f)

The Corporation and Sellers have not engaged in any transaction or acted or
failed to act in a manner that violates the fiduciary requirements of Section
404 of ERISA with respect to any Employee Plan, and will not so engage, act or
fail to act prior to the Closing Date. The Corporation and Sellers have not
engaged in any "prohibited transaction" within the meaning of Section 406(a) or
406(b) of ERISA, or of Section 4975(c) of the Code with respect to any Employee
Plan. Furthermore, to the Knowledge of the Corporation and Sellers, no other
"party in interest," as defined in Section 3(14) of ERISA, or "disqualified
person," as defined in Section 4975(e)(2) of the Code, has engaged in any such
"prohibited transaction."



        (g)

No Employee Plan provides benefits, including without limitation, any severance
or other post-employment benefit, salary contribution, termination, death,
disability, health or medical benefits (whether or not insured), life insurance
or similar benefits with respect to current or former employees of the
Corporation (or their spouses or dependents) beyond their retirement or other
termination of service other than (i) coverage mandated by applicable law, (ii)
death, disability or retirement benefits under any Pension Plan, (iii) deferred
compensation benefits accrued as liabilities on the financial statements of the
Corporation, (iv) benefits, the full cost of which is borne by the current or
former employee (or his or her beneficiary) or (v) severance payments under
severance agreements or arrangements disclosed on Schedule 4.22(m).



        (h)

The Welfare Plans that are group health plans (as defined for the purposes of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA, and all
regulations thereunder ("COBRA")) have complied at all times, and will continue
to comply through the Closing Date, with requirements of COBRA to provide health
care continuation coverage to qualified beneficiaries who have elected, or may
elect to have, such coverage. The Corporation, or its agents who administer any
of the Welfare Plans, have complied at all times and will continue to comply
through the Closing Date, with the notification and written notice requirements
of COBRA. The Corporation has received no service or other written notice of,
and to the Knowledge of the Corporation and Sellers, there are no threatened
claims, suits, or other Proceedings by any employee, former employee,
participants or by the beneficiary, dependent or representative of any such
Person, involving the failure of any Welfare Plan or of any other group health
plan ever maintained by the Corporation to comply with the health care
continuation coverage requirements of COBRA. Each Employee Plan that is a group
health plan, within the meaning of Section 9832(a) of the Code, has complied
with and satisfied the applicable requirements of Sections 9801 and 9802 of the
Code.



        (i)

Each Pension Plan is intended to be "qualified" within the meaning of Section
401(a) of the Code and each trust created thereunder is intended to be
tax-exempt under Section 501(a) of the Code. The Corporation has delivered or
will deliver to Buyer the latest determination letters of the IRS relating to
each Pension Plan that is intended to be "qualified" within the meaning of
Section 401(c) of the Code. Those determination letters have not been revoked.
Furthermore, the Corporation has received no service or other written notice of,
and to the Knowledge of the Corporation and Sellers, there are no threatened
proceedings in which the "qualified" status of any Pension Plan is at issue and
in which revocation of the determination letter has been threatened. Each such
Pension Plan has not been amended or operated, since the receipt of the most
recent determination letter, in a manner that would adversely affect the
"qualified" status of the Plan. No distributions have been made from any of the
Pension Plans that would violate in any respect the restrictions under Treas.
Reg. Section 1.401(a)(4)-5(b), and none will have been made by the Closing Date.
To the Knowledge of the Corporation and Sellers, there has been no partial
termination as defined in Section 411(d) of the Code and the regulations
thereunder, of any Pension Plan.



        (j)

The Corporation has made all required contributions under each Pension Plan on a
timely basis or, if not yet due, adequate accruals therefore have been provided
for in the Financial Statements. No Pension Plan has incurred any "accumulated
funding deficiency" within the meaning of Section 302 of ERISA or Section 412 of
the Code and no Pension Plan has applied for or received a waiver of the minimum
funding standards imposed by Section 412 of the Code.



        (k)

Neither the Corporation nor any ERISA Affiliate has ever adopted, established or
maintained a Pension Plan that is covered by Title IV of ERISA.



        (l)

The Corporation and its ERISA Affiliates have not been liable to contribute to
any "multiemployer plan" (as defined in Section 3(37) of ERISA). No amount is
due from, or owed by, the Corporation or any ERISA Affiliate on account of a
"multiemployer plan" (as defined in Section 3(37) of ERISA) or on account of any
withdrawal therefrom.



        (m)

Schedule 4.22(m) contains a list identifying each employment, severance or
similar contract, arrangement or policy (exclusive of any such contract which is
terminable within thirty (30) days without liability to Sellers and the
Corporation), and each plan or arrangement providing for insurance coverage
(including any self-insured arrangements), workers' compensation, disability
benefits, supplemental employment benefits, vacation benefits, retirement
benefits, deferred compensation, bonuses, profit-sharing, stock options, stock
appreciation rights, or other forms of incentive compensation or post-retirement
compensation or benefit which (i) is not an Employee Plan, (ii) has been entered
into or maintained, as the case may be, by Sellers or the Corporation, and (iii)
covers any employee or former employee of the Corporation. Such contracts, plans
and arrangements are hereinafter referred to collectively as the "Benefit
Arrangements". True and complete copies or descriptions of the Benefit
Arrangements have been or will be delivered to Buyer. Each Benefit Arrangement
has been maintained in substantial compliance with the requirements prescribed
by any and all statutes, orders, rules and regulations which are applicable to
such Benefit Arrangements.



        (n)

There has been no amendment to, written interpretation or announcement (whether
or not written) by the Corporation relating to, or change in employee
participation or coverage under, any Employee Plan or Benefit Arrangement that
would increase materially the expense of maintaining such Employee Plan or
Benefit Arrangement above the level of expense incurred in respect of such
Employee Plan or Benefit Arrangement for the most recent plan year with respect
to Employee Plans or the most recent fiscal year with respect to Benefit
Arrangements. Except as set forth on Schedule 4.22(n), the execution of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not constitute an event under any Employee Plan or Benefit Arrangement,
that either alone or upon the occurrence of a subsequent event, will or may
result in any payment, acceleration, vesting or increase in benefits to any
employee, former employee or director of the Corporation.



        (o)

Except as set forth on Schedule 6.2, there is no Contract, plan or arrangement
covering any employee or former employee of the Corporation that, individually
or in aggregate, could give rise to the payment by the Corporation, directly or
indirectly, of any amount that would not be deductible pursuant to the terms of
Section 280G of the Code.



        4.23

Inventory. All Inventory of the Corporation reflected in the Balance Sheet or
that will be reflected in the Closing Balance Sheet is or will be valued in
accordance with GAAP, and is or will as of the Closing Date be owned by the
Corporation, and consists of a quality and quantity usable and salable in the
ordinary course of business, except for obsolete items and items of
below-standard quality, all of which have been written off or written down in
accordance with GAAP.



        4.24

Insurance.



        (a)

The Corporation has delivered to Buyer true and complete copies of all policies
of insurance to which the Corporation is a party or under which the Corporation
or any officer or director thereof, is or has been covered at any time within
the five (5) years immediately preceding the date of this Agreement.



        (b)

Schedule 4.24(b) describes:



                (i)

any self-insurance arrangement by or affecting the Corporation, including but
not limited to any self insured retention, captive insurance programs or other
self insured risks, or any reserves established thereunder;



                (ii)

any Contract or arrangement, other than a policy of insurance, for the transfer
or sharing of any risk by the Corporation; and



                (iii)

all obligations of the Corporation to provide insurance coverage to third
parties (for example, under leases or service agreements), and identifies the
policy under which such coverage is provided.



        (c)

Schedule 4.24(c) sets forth, by year, for the current policy year and each of
the five (5) preceding policy years:



                (i)

a summary of the loss experience under each policy of insurance;



                (ii)

a statement describing each claim under a workers' compensation policy of
insurance and, for all other policies of insurance, each claim for an amount in
excess of $10,000, which sets forth:



> > > (A)

the name of the claimant;



(B)

a description of the policy by insurer, type of insurance, and period of
coverage;
      and



(C)

the amount and a brief description of the claim.



                (iii)

a statement describing the loss experience for all claims that were self-insured
or not insured, including the number and aggregate cost of such claims.



        (d)

Except as set forth on Schedule 4.24(d):



                (i)

All policies of insurance to which the Corporation is a party or that provide
coverage to the Corporation or any officer or director thereof are valid,
outstanding, and enforceable;



                (ii)

The Corporation has not received (A) any refusal of coverage or any notice that
a defense will be afforded with reservation of rights, or (B) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder;



                (iii)

It has paid all premiums due, and has otherwise performed all of its
obligations, under each policy of insurance to which it is a party or that
provides coverage to the Corporation or any officer or director thereof; and



                (iv)

It has given notice to the insurer of all claims that may be insured thereby.



        4.25

Brokers. Except as set forth on Schedule 4.25 none of the Sellers nor the
Corporation has entered into, nor will they enter into, any Contract with any
Person which may or could result in the obligation of Buyer or the Corporation
to pay any finder's fee, brokerage commission or similar payment in connection
with the transactions contemplated hereby.



        4.26

Material Contracts. Except as listed on Schedule 4.26 and except for any
Contract required to be disclosed in another Schedule, the Corporation is not a
party to any Contract, whether oral or written, express or implied, that is
legally binding and:



        (a)

which involves performance of services or the delivery of goods by or to the
Corporation of an amount or value in excess of $75,000;



        (b)

which was not entered into in the ordinary course of business and that involves
expenditures or receipt by the Corporation of an amount or value in excess of
$75,000;



        (c)

which is for capital expenditures in excess of $75,000;



        (d)

which is a guaranty, warranty or similar undertaking by the Corporation;



        (e)

which is a power of attorney;



        (f)

which restricts or purports to restrict the Business of the Corporation in
connection with the manufacture or sale of any product or in any geographic
territory; or



        (g)

which involves a licensing arrangement with respect to trademarks, patents,
copyrights or other intellectual property.



Without limiting the foregoing, Schedule 4.26 lists all Applicable Contracts
between (i) Sellers (and/or any Affiliate of Sellers) and (ii) the Corporation.

        Except as set forth on Schedule 4.26, the Corporation is not in default
as of the date hereof, under, pursuant to, or with respect to any Applicable
Contract that is disclosed on Schedule 4.26, is required to be disclosed on
Schedule 4.26 or is required to be disclosed in another Schedule.

        4.27

Absence of Certain Changes. Except as set forth on Schedule 4.27, since June 30,
2001, there has not been:



        (a)

any change in the business, financial condition or operations of the Corporation
that has had a Material Adverse Effect;



        (b)

any damage, destruction or loss in excess of $25,000, whether covered by
insurance or not, affecting the assets or properties of the Corporation;



        (c)

any declaration or payment or setting aside full payment of any dividend or
other distribution (whether in cash, stock or property) with respect to the
capital stock of the Corporation, or direct or indirect redemption, purchase or
other acquisition of any shares of capital stock of the Corporation;



        (d)

any increase in the compensation or granting of bonuses payable or to become
payable by the Corporation to any officer or employee except in the ordinary
course of the Corporation's business;



        (e)

except in the ordinary course of business, any sale or transfer by the
Corporation of any Tangible Personal Property, Intellectual Property Assets or
Real Property, any mortgage or pledge or creation of any Encumbrance relating to
any such property, any lease of real property or equipment or any cancellation
of any debt or claim;



        (f)

any other transaction not in the ordinary course of business or not otherwise
consistent with the past practices of the Corporation;



        (g)

any change in accounting methods or principles of the Corporation;



        (h)

any amendment to the Organizational Documents of the Corporation; or



        (i) any agreement, whether oral written, to do any of the foregoing.

        4.28

Products; Product Warranties.



        (a)

A form of each product warranty relating to products manufactured or sold by the
Corporation at any time during the three-year period preceding the date of this
Agreement is attached to or set forth on Schedule 4.28. Except as provided in
any of such standard product warranties and as otherwise set forth on
Schedule 4.28(a), the Corporation has not sold any products or services which
are subject to an extended warranty of the Corporation beyond twenty-four
(24) months and which warranty has not yet expired.



        (b)

Except as set forth on Schedule 4.28(b), to the Knowledge of Sellers and the
Corporation, there are no defects in materials or manufacture in any products
manufactured, distributed or sold by the Corporation during the past five (5)
years which could give rise to any claims in excess of historical warranty
expenses.



        (c)

The Corporation has made available to Buyer for review all information available
to the Corporation regarding all warranty occurrences and all other unreimbursed
repair, maintenance and replacement occurrences affecting the Corporation at
anytime during the past three (3) years.



ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF BUYER



        Buyer hereby represents and warrants to Sellers and the Corporation that
the following are true, correct and complete on the date hereof, and shall be
true, correct and complete as of the Closing Date:

        5.1

Organization and Good Standing. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer is
duly qualified to do business in, and is in good standing under the laws of,
each jurisdiction in which such qualification is necessary under the applicable
law as a result of the conduct of its business or the ownership of its
properties except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect on Buyer. Buyer has all necessary power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated by this Agreement and to perform its obligations under this
Agreement.



        5.2

Authority; Authorization; Binding Effect. Buyer has all necessary power and
authority and has taken all action necessary to execute and deliver this
Agreement and the instruments to be executed and delivered pursuant hereto, to
consummate the transactions contemplated by this Agreement and to perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Buyer and constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as
enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors
rights generally and (ii) the discretion of the appropriate court with respect
to specific performance, injunctive relief or other forms of equitable remedies.



        5.3

No Conflicts, Violations or Proceedings. The execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the performance by Buyer of its obligations under this Agreement do not and
will not result in (i) a violation of or a conflict with any provision of the
Organizational Documents of Buyer, (ii) a breach of, or a default under, any
term or provision of any Contract, license, franchise, permit, authorization or
concession to which Buyer is a party or by which it is bound or (iii) a
violation by Buyer of any Governmental Requirement. There is no pending or, to
the Knowledge of Buyer, threatened or anticipated Proceeding against, relating
to or affecting the transactions contemplated by this Agreement.



        5.4

No Consents or Approvals. Except as set forth on Schedule 5.4, no consent,
approval or authorization of, or declaration, filing or registration with, any
Person is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated hereby.



        5.5

No Brokers. Buyer has not entered into and will not enter into any Contract with
any Person which will result in the obligation of Sellers to pay any finder's
fee, brokerage commission or similar payment in connection with the transaction
contemplated hereby.



        5.6

Investment. The Shares being acquired by Buyer pursuant to this Agreement are
being acquired for Buyer's own account as principal, for investment and not with
a view to resale or distribution of any such Shares.



        5.7

Material Misstatements or Omissions. No representations or warranties by Buyer
in this Agreement, or in any document, exhibit, statement, certificate, document
or schedule furnished to Sellers pursuant to this Agreement, or in connection
with the transaction contemplated by this Agreement, contains or will contain
any untrue statement of a material fact, or intentionally omits or will omit to
state any material fact necessary to make the statements or facts contained
therein not misleading.



ARTICLE 6


COVENANTS PRIOR TO CLOSING



        Sellers and the Corporation on the one hand, and Buyer on the other
hand, each covenant with the other as follows:

        6.1

Consents and Best Efforts. As soon as practicable, Buyer, Sellers and the
Corporation, as applicable, will commence all reasonable actions required
hereunder to obtain all consents, approvals and agreements of, and to give all
notices and make all filings with, any Person as may be necessary (a) to
authorize, approve or permit the full and complete sale, conveyance, assignment
or transfer of the Shares, free and clear of any Encumbrances, by a date early
enough to allow the sale hereunder to be consummated by the Closing Date and (b)
to obtain consents from any Person who is a party to a material Contract with
the Corporation, the terms of which give such Person a right to terminate such
contract as a result of the transactions provided for in this Agreement. Buyer,
Sellers and the Corporation agree to use commercially reasonable best efforts to
satisfy all conditions precedent to their respective obligations to consummate
the transactions contemplated by this Agreement.



        6.2

Pre-Closing Transactions. Buyer and Sellers agree that, prior to or concurrent
with the Closing, the actions involving the Corporation set forth on Schedule
6.2, if any, have been or will or may be effectuated.



        6.3

Non-Compete Agreement. On the Closing Date, Buyer and Charter Oak shall enter
into a non-compete agreement substantially in the form of Exhibit C attached
hereto, (the "Non-Compete Agreement").



        6.4

Matters Relating to Real Property. Sellers' Representative has delivered to
Buyer copies of all existing surveys, title commitments and title policies in
the Corporation's possession (the "Real Estate Documents") relating to the
Current Real Property. Buyer shall be solely responsible for any costs or
expenses associated with obtaining updates of such Real Estate Documents or with
obtaining title insurance relating to the Current Real Property ("Title
Policy"). At the Closing, upon request, Sellers or the Corporation shall deliver
to the title company a mechanic's lien affidavit in form acceptable to Sellers,
along with any standard title company forms reasonably acceptable to Sellers and
reasonably necessary to enable such title company to issue the Title Policies.



        6.5

Pollution Coverage. The parties understand and agree that Buyer will apply for a
pollution legal liability insurance policy from AIG or its Affiliates (a) naming
the Corporation and Buyer as named insureds, (b) having coverage limits of
$10,000,000 and a deductible of $50,000 and (c) having the coverage
specifications attached hereto as Schedule 6.5 (the "Environmental Insurance
Policy"). Up to $200,000 of the one-time premiums, taxes and costs of the
Environmental Insurance Policy shall be paid by Sellers prior to the Closing, or
such amounts shall be reflected as a current liability on the Closing Balance
Sheet. Buyer shall be responsible for paying any deductible in connection with
claims made under the Environmental Insurance Policy.



ARTICLE 7


CONDITIONS TO SELLERS' OBLIGATIONS



        The obligations of Sellers to consummate the transactions contemplated
by this Agreement are subject to the satisfaction, on or prior to the Closing
Date, of each of the following conditions (any of which may, in Sellers'
absolute and sole discretion, be waived in whole or in part in writing):

        7.1

Representations, Warranties and Covenants. All representations and warranties of
Buyer contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date, and Buyer shall have performed all
agreements and covenants required hereby to be performed by it prior to or at
the Closing Date.



        7.2

Consents. All consents, approvals and waivers necessary to permit Sellers to
transfer the Shares to Buyer as contemplated hereby shall have been obtained,
unless the failure to obtain any such consent, approval or waiver would not have
a Material Adverse Effect upon Sellers.



        7.3

No Proceedings. No Proceeding by any Person shall have been instituted or
threatened which questions the validity or legality of the transactions
contemplated hereby and which could reasonably be expected to affect materially
the right or ability of Sellers to transfer the Shares to Buyer.



        7.4

Certificates. Buyer will furnish Sellers with such certificates of its officers
and others to evidence compliance with the conditions set forth in this
Article 7 as may be reasonably requested by Sellers.



        7.5

Corporate Documents. Sellers shall have received from Buyer (a) resolutions
adopted by the board of directors of Buyer approving this Agreement and the
transactions contemplated hereby, and (b) a list of the officers of Buyer
executing this Agreement and any agreement contemplated by this Agreement,
certified by the Secretary or an Assistant Secretary of Buyer, evidencing the
authority of the officer executing this Agreement on behalf of Buyer.



        7.6

Other Agreements and Deliveries. At or before the Closing, Buyer shall have
executed and delivered to Charter Oak the Non-Compete Agreement as set forth in
Section 6.3.



        7.7

Purchase Price. Buyer shall have, concurrently with the Closing, paid the
Preliminary Aggregate Payment Amount to Sellers, subject to the conditions set
forth in Sections 2.3 and 2.4.



ARTICLE 8


CONDITIONS TO BUYER'S OBLIGATIONS



        The obligations of Buyer to consummate the transactions provided for
hereby are subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions (any of which may, in Buyer's absolute and sole
discretion, be waived in whole or in part in writing):

        8.1

Representations, Warranties and Covenants. All representations and warranties of
Sellers and the Corporation contained in this Agreement shall be true and
correct in all material respects at and as of the Closing Date, and Sellers and
the Corporation shall have performed all agreements and covenants required
hereby to be performed by each of them prior to or at the Closing Date.



        8.2

Consents. All consents, approvals and waivers necessary to permit Sellers to
transfer the Shares to Buyer as contemplated hereby shall have been obtained,
except for consents which in the aggregate if not obtained would not have any
Material Adverse Effect on the Business.



        8.3

No Proceedings. No Proceeding by any Person shall have been instituted or
threatened which questions the validity or legality of the transactions
contemplated hereby and which could reasonably be expected to affect materially
the right or ability of Buyer to own or operate the Business after the Closing.



        8.4

Certificates. Sellers and the Corporation will furnish Buyer with such
certificates to evidence compliance with the conditions set forth in this
Article 8 as may be reasonably requested by Buyer.



        8.5

No Material Adverse Change. Prior to or at the time of Closing no change in the
Business shall have occurred or been threatened which would have a Material
Adverse Effect.



        8.6

Financing. Buyer shall have obtained all financing necessary to consummate the
transactions contemplated by this Agreement by the Closing Date.



        8.7

Resignations. Buyer shall have received resignations from the directors of the
Corporation and such officers as it may request, in form and substance
satisfactory to Buyer.



        8.8

Corporate Documents. Buyer shall have received from Sellers and the Corporation
(a) resolutions adopted by the board of directors of the Corporation approving
this Agreement and the transactions contemplated hereby, (b) a list of the
officers of the Corporation executing this Agreement and each agreement
contemplated by this Agreement, certified by the Secretary or Assistant
Secretary of the Corporation, evidencing the authority of the officer executing
this Agreement on behalf of the Corporation and (c) documentation reasonably
satisfactory to Buyer evidencing the authority of Anthony J. Dowd to execute
this Agreement and each agreement contemplated by this Agreement on behalf of
Charter Oak.



        8.9

Other Agreements. At or before the Closing, (a) Charter Oak shall have executed
and delivered to Buyer the Non-Compete Agreement as set forth in Section 6.3 and
(b) J. Timothy Knapp shall have executed and delivered to Buyer the Employment
Letter attached hereto as Exhibit D.



        8.10

Exercise of Options. Prior to the Closing, the Options shall be fully vested,
the Optionees shall have exercised, and the Corporation shall have satisfied its
obligations pursuant to, the Options as contemplated by Section 6.2.



        8.11

The Buyer shall have been issued the Environmental Insurance Policy or a binding
commitment therefor.



        8.12

Termination of Incentive Arrangements. Prior to Closing, Sellers and the
Corporation will take any and all actions necessary and appropriate to terminate
all existing incentive payment or bonus arrangements benefiting any employee of
the Corporation, effective for fiscal years beginning after June 30, 2002,
including, but not limited to, the Staff Incentive Compensation Program and the
Globe Tool and Manufacturing, Inc. Fiscal Year EBITDA Bonus Plan. Buyer hereby
covenants and agrees that following the Closing it will implement and adopt new
incentive arrangements designed to provide benefits substantially similar in the
aggregate to those provided by the arrangements to be terminated pursuant to
this Section.



ARTICLE 9


INDEMNIFICATION; REMEDIES; DISPUTE RESOLUTION



        9.1

Survival; Right to Indemnification; Definitions



        (a)

All representations, warranties, covenants and obligations in this Agreement,
and any certificate or other document delivered pursuant to this Agreement will
survive the Closing as set forth in this Article 9. The right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or obligation.



        (b)

For purposes of this Article 9, the following terms have the meanings specified
or referred to in this Section 9.1(b):



                (i)

"Buyer Indemnified Persons" means Buyer and the Corporation (after the Closing).



                (ii)

"Seller Indemnified Persons" means each of the Sellers.



                (iii)

"Damages" means any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys' fees and expenses) whether
or not involving a third-party claim.



                (iv)

"Indemnified Party" means any Person entitled to indemnification under this
Article 9.



                (v)

"Indemnifying Party" means any Person required to indemnify another Person under
this Article 9.



        9.2

Indemnification and Payment of Damages by Sellers. Sellers, jointly and
severally, will indemnify and hold harmless the Buyer Indemnified Persons, for,
and will pay to the Buyer Indemnified Persons the amount of, any Damages,
arising, directly or indirectly, from or in connection with:



        (a)

any breach of any representation or warranty made by Sellers and the Corporation
in this Agreement or any other certificate or document delivered by Sellers
pursuant to this Agreement as if such representation or warranty were made on
and as of the Closing Date, other than any such breach that is disclosed in a
supplement to any Schedule and is expressly identified in the certificate
delivered pursuant to Section 8.4 as having caused the condition specified in
Section 8.1 not to be satisfied;



        (b)

any breach by Sellers of any covenant or obligation of Sellers in this
Agreement;



        (c)

All amounts paid by the Corporation after the Closing Date under the terms and
conditions of the Health Plan for any services and benefits provided prior to
the Closing, other than any services and benefits provided to Edward S.
Sinclair, that in the aggregate are in excess of $250,000 and that are not
reimbursed by the Corporation's stop loss insurance policies, other health
insurance or Medicare or Medicaid programs.



        (d)

the failure of the Corporation's 401(k) Profit Sharing Plan to satisfy all
Governmental Requirements; and/or



        (e)

any claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding made by any such Person with
Sellers or the Corporation (or any Person acting on their behalf or on behalf of
the Corporation for which they are responsible) in connection with any of the
transactions contemplated by this Agreement.



        9.3

Indemnification and Payment of Damages by Buyer. Buyer agrees to indemnify and
hold harmless the Seller Indemnified Persons, and will pay to the Seller
Indemnified Persons the amount of any Damages arising, directly or indirectly,
from or in connection with:



        (a)

any breach of any representation or warranty made by Buyer in this Agreement or
any other certificate or document delivered by Buyer pursuant to this Agreement;



        (b)

any breach by Buyer of any covenant or obligation of Buyer in this Agreement;



        (c)

any claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding made by such Person with
Buyer (or any Person acting on its behalf) in connection with any of the
transactions contemplated by this Agreement; and/or



        (d)

the operation of the Business by Buyer and the Corporation following the Closing
Date, except for any matter as to which Sellers are required to indemnify the
Buyer Indemnified Persons under this Article 9.



        9.4

Time Limitations.



        (a)

Sellers will have no liability (for indemnification or otherwise) with respect
to (i) any representation or warranty unless notice is given to Sellers in
accordance with Section 9.7 or Section 9.8 prior to the expiration of the
following periods:



> > (A)

for the representations and warranties set forth in Sections 4.6 and 4.7 - six
years after the Closing Date;



(B)

for the representation and warranties set forth in Section 4.15, the expiration
of the applicable statute of limitations with respect to ability of any
Governmental Authorities to collect any Tax payable by the Corporation and
covered by said Section 4.15;



(C)

for all other representations and warranties, until December 31, 2003.



or (ii) any covenant or obligation to be performed and complied with prior to
the Closing Date unless on or before the first anniversary of the Closing Date,
Buyer notifies Sellers of a claim in accordance with Section 9.7 or Section 9.8.
Sellers shall have no liability for indemnification or reimbursement (x) under
Section 9.2 not based upon any representation or warranty or (y) with respect to
any covenant or obligation to be performed and complied with after the Closing
Date, unless notice is given to Sellers in accordance with Section 9.7 or
Section 9.8 prior to the expiration of the applicable statute of limitations.

        (b)

Buyer will have no liability (for indemnification or otherwise) with respect to
any representation or warranty, or covenant or obligation to be performed and
complied with prior to the Closing Date, unless on or before fifth anniversary
of the Closing Date Sellers notify Buyer of a claim specifying the factual basis
of that claim in reasonable detail to the extent then known by Sellers.



        9.5

Limitations on Amount - Sellers.



        (a)

Except as provided for in paragraph (c) of this Section 9.5, Sellers will have
no liability (for indemnification or otherwise) with respect to the matters
described in Section 9.2(a) until Buyer Indemnified Persons have suffered
Damages in excess of the Deductible at which point Sellers will be obligated to
indemnify Buyer only for amounts in excess of the Deductible.



        (b)

Except for Damages arising from (i) any breach of the representations and
warranties in Section 4.15 or (ii) the matters covered by Sections 9.2(d) and
9.2(e), the maximum aggregate amount of Damages for which the Sellers shall be
liable under this Article 9 will be $5,600,000.



        (c)

This Section 9.5 will not apply to any breach of the representations and
warranties in Section 4.15 and will not apply to any claims of fraud against
Sellers or any intentional breach by Sellers of any covenant or obligation, and
Sellers will be jointly and severally liable for all Damages with respect to
such breaches.



        (d)

As used in this Agreement, the term "Deductible" means $250,000; provided,
however, that as it applies to this Section 9.5 only (not Section 9.6) the
Deductible amount (i) shall be increased up to a maximum of $500,000, by each
dollar that Sellers pay to Buyer or the Corporation by way of indemnification
under Section 9.2(c) and (ii) shall be decreased by each dollar of any
deductible paid by Buyer in connection with claims made under the Environmental
Insurance Policy under Section 6.5.



        (e)

Buyer agrees that any claim for indemnity brought pursuant to Section 9.2 shall
include, to the extent possible, Charter Oak as a named potential Indemnifying
Party.



        9.6

Limitations on Amount - Buyer. Buyer will have no liability (for indemnification
or otherwise) with respect to the matters described in clause (a) of Section 9.3
until Sellers shall have suffered Damages in an amount in excess of the
Deductible at which point Buyer will be obligated to indemnify Sellers only for
amounts in excess of the Deductible. However, this Section 9.6 will not apply to
any claim of fraud against Buyer or any intentional breach by Buyer of any
covenant or obligation, and Buyer will be liable for all Damages with respect to
such breaches.



        9.7

Procedure for Indemnification - Third Party Claims.



        (a)

Promptly after receipt by an Indemnified Party under Section 9.2 or Section 9.3
of notice of any claims or potential claim or the commencement of any Proceeding
against it, such Indemnified Party will, if a claim is to be made against an
Indemnifying Party under such Section, give notice to the Indemnifying Party of
the commencement of such claim or Proceeding, but any delay or failure to notify
the Indemnifying Party will not relieve the Indemnifying Party of any liability
that it may have to any Indemnified Party, except to the extent that the
Indemnifying Party demonstrates actual losses as a result of the Indemnifying
Party's delay or failure to give such notice.



        (b)

If any Proceeding referred to in Section 9.7(a) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of such Proceeding, the Indemnifying Party will, be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
Indemnifying Party is also a party to such Proceeding and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel reasonably satisfactory to the Indemnified Party
and, after notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Proceeding, the Indemnifying Party will
not, as long as it diligently conducts such defense, be liable to the
Indemnified Party under this Section 9.7 for any fees of other counsel or any
other expenses with respect to the defense of such Proceeding, in each case
subsequently incurred by the Indemnified Party in connection with the defense of
such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the defense of a Proceeding, (A) unless the
Indemnifying Party gives written notice to the Indemnified Party to the
contrary, it will be conclusively established for purposes of this Agreement
that the claims made in that Proceeding are within the scope of and subject to
indemnification; (B) no compromise or settlement of such claims may be effected
by the Indemnifying Party without the Indemnified Party's consent unless (y)
there is no finding or admission of any violation of legal requirements or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Indemnified Party, and (z) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party; and (C) the
Indemnified Party will have no liability with respect to any compromise or
settlement of such claims effected without its consent. If notice is given to an
Indemnifying Party of the commencement of any Proceeding and the Indemnifying
Party does not, within ten business days after the Indemnified Party's notice is
given, give notice to the Indemnified Party of its election to assume the
defense of such Proceeding, the Indemnifying Party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the Indemnified Party.



        (c)

Notwithstanding the foregoing, if an Indemnified Party determines in good faith
that there is a reasonable probability that a Proceeding may adversely affect it
or its Affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement or any Proceeding that
involves Taxes, the Indemnified Party may, by notice to the Indemnifying Party,
assume the exclusive right to defend, compromise, or settle such Proceeding, but
the Indemnifying Party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).



        9.8

Miscellaneous.



        (a)

A claim for indemnification under Sections 9.2 and/or 9.3 (as applicable) for
any matter not involving a third-party claim may be asserted by notice to the
party from whom indemnification is sought which notice shall set forth in
reasonable detail the basis for such claim to the extent then known by such
party.



        (b)

If an Indemnified Party actually receives any insurance proceeds (including, but
not limited to, any payment from the insurance carrier, providing the
Environmental Insurance Policy) following an indemnification payment by an
Indemnifying Party pursuant to this Article 9 and the proceeds relate to the
same event or events for which such indemnification payment was made, the
Indemnified Party shall return the indemnification payment to such Indemnifying
Party up to the actual amount of insurance proceeds received by the Indemnified
Party in respect of such same event or events net of any co-payment, retroactive
premium adjustment and increased premiums resulting from the payment of such
insurance proceeds.



        (c)

Notwithstanding any provision in this Agreement to the contrary, (i) Sellers
shall have no indemnification obligations with respect to any Damages arising
from a breach of any representation and warranty set forth in Section 4.19 and
(ii) Buyer may only seek recovery for any such breach under the Environmental
Insurance Policy for any such Damages.



        (d)

The parties agree that, except in the case of fraud, their sole and exclusive
remedy for, under or in connection with this Agreement, including any violations
or any breach of this Agreement, is a claim under and in accordance with the
provisions of this Article 9.



        9.9

Dispute Resolution.



        (a)

Negotiated Resolution - Except as provided for in Section 2.4 and Section
9.9(d), if any dispute arises (i) out of or relating to, this Agreement or any
alleged breach thereof, (ii) with respect to any of the transactions or events
contemplated hereby or (iii) with respect to any Person's right to
indemnification ("Dispute"), the party desiring to resolve such Dispute shall
deliver a written notice describing such Dispute with reasonable specificity to
the other parties ("Dispute Notice"). If any party delivers a Dispute Notice
pursuant to this Section 9.9, the Chief Executive Officers of the Sellers'
Representative and Buyer or their designees involved in the Dispute shall meet
at least twice within the 30 day period commencing with the date of the Dispute
Notice and in good faith shall attempt to resolve such Dispute, including any
rejected indemnification claim.



        (b)

Mediation - If any Dispute is not resolved or settled by the parties as a result
of negotiation pursuant to Section 9.9(a) above, the parties shall submit the
Dispute to non-binding mediation in New York City before a retired judge of a
federal District Court or the New York State Supreme Court, or some similarly
qualified, mutually agreeable individual. The parties shall bear the costs of
such mediation equally.



        (c)

Arbitration - If the Dispute is not resolved by mediation pursuant to Section
9.9(b) above, or if the parties fail to agree upon a mediator, within ninety
(90) days after the Dispute Notice or indemnification objection notice (as the
case may be), the Dispute shall be settled by arbitration conducted in New York,
New York which shall be in accordance with the rules and procedures of
JAMS/Endispute then in effect with respect to commercial disputes. The
arbitration of such issues, including the determination of any amount of damages
suffered by any party hereto by reason of the acts or omissions of any party,
shall be final and binding upon all parties. Notwithstanding the foregoing, the
arbitrator shall not be authorized to award punitive damages with respect to any
such claim or controversy, nor shall any party seek punitive damages relating to
any matter under, arising out of or relating to this Agreement in any other
forum. Except as otherwise set forth in this Agreement, the cost of any
arbitration hereunder, including the cost of the record or transcripts thereof,
of any administrative fees, and all other fees involved including reasonable
attorneys' fees incurred by the party determined by the arbitrator to be the
prevailing party, shall be paid by the party determined by the arbitrator not to
be the prevailing party, or otherwise allocated in an equitable manner as
determined by the arbitrator.



        (d)

Equitable Relief - The provisions of this Section 9.9 shall not preclude Buyer
from seeking an injunction or other equitable relief to enforce the provisions
of the Non-Compete Agreement.



ARTICLE 10


COVENANTS AFTER THE CLOSING



        10.1

Books and Records. Sellers shall deliver the Corporation's original minute books
and stock record books to Buyer (the "Corporate Records") at the Closing. For a
period of three (3) years following the Closing Date, Buyer shall afford Sellers
and their Representatives, during normal business hours, reasonable access to
the Corporate Records with respect to the period prior to the Closing Date to
the extent that such access may be reasonably required by Sellers to facilitate
(a) the preparation by Sellers of tax returns as they may be required to file
with respect to the operation of the Business prior to Closing or in connection
with any audit, amended return, claim for refund or any proceeding with respect
thereto, (b) the investigation, litigation and final disposition of any claims
which may have been or may be made against Sellers in connection with the
operation of the Business prior to Closing, (c) the payment of any indemnity
under this Agreement or (d) any other reasonable purpose. At any time after such
three year period to the extent permitted by law, Buyer may dispose of, alter or
destroy any such Corporate Records upon giving sixty (60) days' prior notice to
Sellers to permit Sellers, at their expense, to examine, duplicate or repossess
such Corporate Records.



        10.2

Employee Severance Payments. Buyer agrees that, following the Closing Date,
Buyer and the Corporation shall honor the terms and conditions of the severance
obligations, owing from the Corporation to those certain employees as set forth
on Schedule 10.2 when, as and if such obligations arise following the Closing
Date (and provided that Sellers' Representative and/or the Corporation shall
have provided to Buyer prior to the Closing all details regarding such
obligations on Schedule 4.22(m)), which results from the Corporation's
termination of such employees other than "For Cause" (as defined in the
severance arrangements attached to Schedule 4.22(m)); and Sellers shall
indemnify the Buyer Indemnified Persons against the payment of any other such
obligation which the Corporation is required to pay under such severance
arrangements.



        10.3

Preparation of Tax Return. Buyer and Sellers agree that Sellers' Representative
and Crowe Chizek and Company LLP shall be responsible for preparing and filing
the necessary tax returns of the Corporation for the tax year ending June 30,
2002 and for the period beginning July 1, 2002 and ending on the Closing Date.
Such returns shall be prepared as soon as practicable (but in no event later
than 30 days following) the delivery of the Closing Date Statement and in
accordance with applicable Governmental Requirements for tax filings.



        10.4

Further Assurances. Both before and after the Closing Date, each party will
cooperate in good faith with the other and will take all appropriate action and
execute any documents, instruments or conveyances of any kind which may be
reasonably necessary or advisable to carry out any of the transactions
contemplated hereunder.



        10.5

Post-Closing Medical Plan Matters.



        (a)

For purposes hereof, the term "New Medical Policy" means a health insurance
policy, health maintenance organization health care plan, preferred provider
health care plan or similar arrangement covering employees of the Corporation
and their permitted beneficiaries and having no exclusion for pre-existing
medical conditions of such covered individuals, except for those exclusions for
specific known claims as the insurance carrier that issues the New Medical
Policy may require as a condition to obtaining such coverage ("Excluded
Claims"); and "Stop Loss Policies" means the excess/stop loss insurance policies
issued by Clarendon National Insurance Company ("Clarendon") effective January
1, 2002 through December 31, 2002 (unless terminated in accordance with their
terms) that provide coverage relating to certain claims under the Health Plan.



        (b)

Buyer and Sellers understand and agree that the Corporation will continue the
Health Plan through at least August 31, 2002 and more likely through September
30, 2002 and that it is Buyer's present intention to cause the Corporation to
apply for and obtain a New Medical Policy as soon as reasonably practicable
after the Closing (target effective date October 1, 2002, which is subject to
review depending on Clarendon's response to the proposed amendment to the Health
Plan summarized below) but in no event later than December 31, 2002. Buyer
agrees that (i) it will take no action to cause the Stop Loss Policies to be
terminated prior to the date when the New Medical Policy is effective; (ii) it
will not put into effect a New Medical Policy prior to October 1, 2002 unless
the Stop Loss Policies stay in effect at least through October 1, 2002; (iii)
Buyer will seek approval from Clarendon for an amendment by the Corporation of
the present Health Plan (A) that would permit no new claims under the Health
Plan after September 30, 2002, except for medical claims which relate to any
Excluded Claims that could be made through December 31, 2002, and (B) that is
intended to result in the Stop Loss Policies staying in effect after the New
Medical Policy is effective and through December 31, 2002; and (iv) if any
current employee of the Corporation is not covered by the New Medical Policy,
the Buyer shall cause the Corporation to provide medical coverage, whether
through self-insurance or from a third-party insurer, to such employee with
benefits substantially similar in the aggregate to those benefits provided by
the Health Plan and with costs to any such employee being equivalent to those of
other employees of the Corporation and, to the extent applicable, Buyer.



(c)

Sellers acknowledge and agree (i) that Buyer is not guaranteeing that Clarendon
will permit an amendment to the Health Plan or that the Stop Loss Policies will
remain in effect after September 30, 2002 or, if later, the date that the New
Medical Plan is effective and (ii) that there may be Excluded Claims for which
there is no health insurance or Stop Loss Policy in effect after the New Medical
Plan is effective and in any event after December 31, 2002.



ARTICLE 11


MISCELLANEOUS



        11.1

Reserved.



        11.2

Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by Sellers or the Corporation on the one hand, or
Buyer on the other hand, without the prior written consent of the other parties
except that Buyer may assign its right to purchase the Shares to an Affiliate.
No assignment of this Agreement by Buyer shall relieve Buyer of any of its
obligations hereunder. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of Sellers, the Corporation and Buyer and their
respective successors and assigns, and no other Person shall have any right or
obligation under this Agreement.



        11.3

Notices. Any and all notices, designations, consents, offers, acceptances or
other communications provided for herein (each a "Notice") shall be given in
writing by overnight courier, telegram or facsimile which shall be addressed, or
sent, to the respective addresses as follows (or such other address as any party
may specify to the other parties by Notice):



A. If to Sellers or the Corporation, before the Closing, addressed to:

Globe Tool and Manufacturing Company, Inc.
Attn: J. Timothy Knapp, CEO
730 24th Avenue SE
Minneapolis, Minnesota 55414
Telephone: (612) 331-6750
Facsimile: (612) 331-4742

with a copy to:

Charter Oak Partners
Attn: Anthony J. Dowd, Director of Private Investment
10 Wright Street, Suite 210
Westport, Connecticut 06880
Telephone: (203) 226-7591
Facsimile: (203) 222-2720

If to Sellers after the Closing, addressed to:

Charter Oak Partners
Attn: Anthony J. Dowd, Director of Private Investment
10 Wright Street, Suite 210
Westport, Connecticut 06880
Telephone: (203) 226-7591
Facsimile: (203) 222-2720

With a copy in either case to:

Thompson Hine LLP
Attn: Craig Martahus, Esq.
Garrett D. Evers, Esq.
3900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291
Telephone: (216) 566-5500
Facsimile: (216) 566-580

B.     If to Buyer, addressed to:

Wilson Greatbatch Technologies, Inc.
Attn: Edward F. Voboril, CEO
Peter E. Samek, VP - Corp. Development
10,000 Wehrle Drive
Clarence, New York 14031
Telephone: (716) 759-6901
Facsimile: (716) 759-5672

With a copy to:

Hodgson Russ LLP
Attn: Robert B. Fleming, Jr., Esq.
Irene Chiu, Esq.
One M&T Plaza, Suite 2000
Buffalo, New York 14203-2391
Telephone: (716) 856-4000
Facsimile: (716) 849-0349

All Notices shall be deemed effective and received (a) if given by facsimile, on
the next Business Day after such facsimile is transmitted to the facsimile
number specified above and receipt thereof is confirmed; (b) if given by
overnight courier, on the next Business Day immediately following the day on
which such Notice is delivered to a reputable overnight courier service; or (c)
if given by telegram, on the next Business Day after such Notice is delivered at
the address specified above. A "Business Day" is one on which banks are open for
normal banking business (excluding Saturdays) in the location of the notice
recipient.

        11.4

Choice of Law. This Agreement shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of New York
(without reference to the choice of law provisions of New York law) except with
respect to matters of law concerning the internal corporate affairs of any
corporate entity which is a party to or the subject of this Agreement, and as to
those matters the law of the jurisdiction under which the respective entity was
incorporated shall govern.



        11.5 Entire Agreement; Amendments and Waivers. This Agreement, together
with all Exhibits and Schedules hereto, constitutes the entire agreement among
Sellers, the Corporation and Buyer pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of Sellers, the Corporation and Buyer. In addition,
this Agreement shall not supersede the terms of the previously executed
Confidentiality Agreement between the Corporation and Buyer, dated May 31, 2000.
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any provision
of this Agreement shall be deemed or shall constitute a waiver of any other
provision of this Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided in such
writing.

        11.6

Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Agreement by facsimile signature and the other parties shall be entitled to
rely on such facsimile signature as evidence that this Agreement has been duly
executed by such party. Any party executing this Agreement by facsimile
signature shall immediately forward to the other parties an original signature
page by overnight mail.



        11.7

Expenses. Except as expressly set forth elsewhere in this Agreement, Sellers
(and not the Corporation) shall pay their own, and Buyer shall pay its own,
legal, accounting and other expenses incident to the negotiation and preparation
of this Agreement and the consummation of the transactions contemplated hereby.
Without limiting the foregoing, Sellers shall be financially responsible,
reimburse, indemnify and hold harmless Buyer for (i) all bonuses, Taxes
(including any Tax payable, directly or indirectly, as a result of a lost
deduction, or the imposition of an excise tax, under Section 280G and Section
4999 of the Code), expenses, fees and commissions payable by the Corporation
("Corporate Expenses") in connection with or arising out of the transactions
contemplated by this Agreement, including but not limited to those payable to
the persons set forth on Schedule 11.7 or contemplated by Schedule 6.2, to the
extent that they are not paid in full prior to the Closing Date nor accrued on
the Closing Balance Sheet as a current liability, (ii) any amounts credited to
Sellers on the Closing Balance Sheet as a tax deduction in respect of Corporate
Expenses that are subsequently determined by the IRS or other Governmental
Authority not to be deductible and (iii) the amount by which any such deduction
initially credited at the Corporation's Tax rate pursuant to Section 2.3(a)
cannot be taken or cannot be taken at such rate because, under applicable
Governmental Requirements, the Corporation cannot amend its Tax Returns or
otherwise carry back such deductions to Tax periods prior to the Closing Date.



        11.8

Invalidity. In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.



        11.9

Titles. The titles, captions or headings of the articles and sections of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.



        11.10

Public Statements.



                (a)

Buyer, Sellers and the Corporation agree (i) to cooperate in preparing language
for and issuing any press releases or otherwise making public statements with
respect to the transactions contemplated by this Agreement and (ii) that the
press releases of Buyer, in substantially the form attached hereto as Exhibit E
shall be issued at 8:00 AM EST on the next business day after the Closing (the
"Press Releases").



                (b)

Neither Sellers nor the Corporation shall issue any press release or make any
public statement regarding the transaction contemplated hereby after the Closing
prior to the release of the Press Releases; without the prior approval of Buyer,
except as may be required by law and, in any such event, only after consultation
with Buyer.



                (c)

After the Closing, Buyer and the Corporation shall jointly notify all customers
of the Business that the transactions contemplated by this Agreement have
occurred.



[Remainder of Page Intentionally Left Blank; Signature Page Follows]

        IN WITNESS WHEREOF,

the Corporation, Sellers and Buyer have caused this Agreement to be duly
executed on their respective behalf by their respective duly authorized
officers, as of the day and year indicated at the beginning of this Agreement.
Any individual signing on behalf of a corporation represents and warrants that
he has power and authority to bind the corporation.



WILSON GREATBATCH TECHNOLOGIES, INC.   BY:  /s/ Peter E.
Samek                                              Name: PETER E. SAMEK Title:
VICE PRESIDENT - CORPORATE DEVELOPMENT    GLOBE TOOL AND MANUFACTURING COMPANY,
INC. BY:  /s/ J. Timothy Knapp                                           Name: 
J. TIMOTHY KNAPP Title:   PRESIDENT AND CHIEF EXECUTIVE OFFICER   CHARTER OAK
PARTNERS   BY:  /s/ Anthony J. Dowd                                            
Name: ANTHONY J. DOWD Title: ATTORNEY IN FACT   SELLERS, OTHER THAN CHARTER OAK
PARTNERS (WHOSE NAMES ARE LISTED ON THE FOLLOWING PAGE):   BY: CHARTER OAK
PARTNERS   AS ATTORNEY IN FACT   BY:  /s/ Anthony J.
Dowd                                                Name: ANTHONY J. DOWD Title:
ATTORNEY IN FACT

Christopher G. Calarco

David V. Calarco

J. Timothy Knapp

Anna Kovner

Anthony R. Kovner

Sarah Kovner

Anatole Penchuk

George W. Rapp, Jr.

Paul E. Roughan

Stephen J. Schaubert

John Sias

Edward S. Sinclair

Carolyn C. Stark

N. Michael Tangen

Amy K. White and Alexander M. White, as Tenants By The Entirety

Carlotta Tippett, as Trustee of the W. Paul Tippett, Jr. Charitable Remainder
Trust

Chase Realty Company, Inc.

Family Ventures V

Gruss Partners

Heroy Partners

Hudson Partners, LLC

Totman and Co.

SCHEDULES



Schedule Description Schedule 2.3(a) Globe Working Capital Schedule 3.4
Institutional/Bank Payoff Requirements Schedule 4.1 Organization Schedule 4.3
Conflicts Schedule 4.4 Consents and Approvals Schedule 4.7(a) Capitalization
Schedule 4.7(b) Options Schedule 4.9 Financial Statements Schedule 4.10 Real
Property Schedule 4.11 Conditions and Sufficiency of Assets Schedule 4.12(b)
Intellectual Property - Agreements Schedule 4.12(c) Intellectual Property -
Know-How Necessary for the Business Schedule 4.12(d) Intellectual Property -
Trademarks Schedule 4.12(e) Intellectual Property - Patents Schedule 4.12(g)
Intellectual Property - Other Matters Schedule 4.13 Compliance with Laws;
Permits Schedule 4.14 Litigation Schedule 4.15 Tax Matters Schedule 4.16
Suppliers Schedule 4.17(a) Employees Schedule 4.17(b) Employees - Compliance
Schedule 4.17(c) Employees - Exceptions Schedule 4.18(a) Customers Schedule
4.18(b) Purchase Orders Schedule 4.19 Environmental Matters Schedule 4.21 Bank
Accounts Schedule 4.22(a)(1) Employee Pension Benefit Plans Schedule 4.22(a)(2)
Employee Welfare Benefit Plan Schedule 4.22(m) Benefits Arrangements Schedule
4.22(n) Employee Benefit Plans Payments Schedule 4.24(b) Insurance Schedule
4.24(c) Insurance - Loss Experience Schedule 4.24(d) Insurance - Exceptions
Schedule 4.25 Brokers Schedule 4.26 Material Contracts Schedule 4.27 Absence of
Certain Changes Schedule 4.28 Products; Product Warranties - Form Schedule
4.28(a) Products; Product Warranties - Extended Warranty Schedule 4.28(b)
Products; Product Warranties - Exceptions Schedule 5.4 Buyer - Consents Schedule
6.2 Pre-Closing Transactions Schedule 6.5 Environmental Insurance Specifications
Schedule 10.2 Employee Severance Payments Schedule 11.7 Expenses



EXHIBITS

 

Exhibit Description A Allocation of Aggregate Payment Amount B Form of
Power-of-Attorney C Form of Non-Compete Agreement D Knapp Employment Letter E
Form of Press Release

 

Schedule 2.3(a)

Globe Working Capital

        See attached.

        (A) Attached hereto is a sample calculation of the Globe Working Capital
showing the balance sheet line items that will be included in such calculation
(but not limiting the requirement that the Globe Working Capital shall include
items required by and be calculated in accordance with GAAP, subject to the
matters addressed in Parts (B), (C) and (D) below).

        (B) Amounts (in dollars) will be added in connection with the
calculation of the Globe Working Capital, as follows:

        Current Assets

        - The amount(s) required by Section 2.3(a) (last sentence).

        - Prepaid, refundable and deferred federal and state income taxes.

        Current Liabilities

        - A $300,000 reserve for Health Plan issues (ڈ.3(a))

        - Unpaid management fees, unpaid premium for Environmental Insurance
Policy and accrual for all Taxes payable or deferred (Section 2.3(a), if
applicable).

        - Unpaid Corporate Expenses (Section 11.7).

        - Health Plan accrual (up to $76,000) (Section 2.3(a)).

        - Any bonuses or other payments referenced on Schedule 4.22(m) or
4.22(n) to the extent not paid prior to
          or at Closing.

        (C) In calculating the Globe Working Capital, cash and cash equivalents
will be included in current assets and the Inventory to be included in current
assets shall be the inventory reflected on the books and records of the
Corporation as of the Effective Time; and all Indebtedness (other than accrued
interest, if it is not included in the calculation of the Indebtedness
Adjustment) shall be excluded from current liabilities.

   

30-June-02

                ASSETS
Current assets   Balance
Sheet   Unadjusted
Working
Capital   Agreement
Specific
Expenses Agreement
Specific
Tax Assets   Adjusted
Working
Capital                         Cash and cash equivalents $ 95 $ 95         $95
  Trade accounts receivable   1,787   1,787         1,787   Other accounts
receivable   1   1         1   Inventories   2,530   2,530         2,530  
Prepaid expenses   31   31         31   Deferred tax asset   36   36         36
  Refundable Taxes             2,489   2,489      Total current assets $ 4,480  
              Equipment and improvements                     Land $ 705        
        Building   2,792                 Leasehold improvements   571          
      Machinery and equipment   6,339                 Tooling   1,958          
      Office Furniture and equipment   251                 Vehicles   26        
          $ 12,642                 Less:  Accumulated Depreciation   (8,427 )  
              $ 4,215                 Other assets                     Deferred
tax asset $ 133                 Intangible assets, net of amortization   233    
              $ 356                   $ 9,051                 LIABILITIES AND
SHAREHOLDER'S DEFICIT                     Current liabilities                  
  Revolving line of credit $ -             -   Current maturities of long-term
debt   1,938             -   Accounts payable   400   (400 ) (300)     (700 )
Accrued income tax   0   0         -   Accrued payroll   195   (195 )       (195
) Accrued interest payable   24             -   Accrued profit sharing and 401k
match   100   (100 )       (100 ) Accrued real estate and other taxes   121  
(121 )       (121 ) Accrued bonuses   -             -      EBITDA   173   (173 )
      (173 )    Tim Deferred Comp.   21   (21 )       (21 ) Environmental
Insurance           (200)     (200 ) Accrued professional fees   50   (50 )    
  (50 )    Total current liabilities $ 3,022                 Long-term debt $
6,937                 Deal Bonuses           (1,950)     (1,950 ) Shareholder's
deficit                       Common stock, $.01 par value, 1,000,000
shares authorized, 102,615 shares issued
and outstanding $ 1                   Paid-in capita   132                  
Accumulated deficit   (1,041 )                     (908 )                      
                $ 9,051   3,420   (2,450) 2,489   3,459                        
                                                                               
       